Amendment No.1 to Agreement Between Owner and Construction Manager
NRUCFC Corporate Headquarters Facility




AMENDMENT NO.1
TO THE


STANDARD FORM OF AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER WHERE THE
CONSTRUCTION MANAGER IS ALSO THE CONSTRUCTOR
(AIA A121/CMc)
BETWEEN THE OWNER: NATIONAL RURAL UTILITIES COOPERATIVE FINANCIAL CORPORATION
AND THE
CONSTRUCTION MANAGER: THE WHITING-TURNER CONTRACTING COMPANY
FOR:
NRUCFC CORPORATE HEADQUARTERS FACILITY
CONTRACT DATED: AUGUST 26, 2009


AMENDMENT NUMBER 1 FOR NRUCFC HEADQUARTERS OFFICE BUILDING
AMENDMENT DATED May 17, 2010


EXHIBT A - LIST OF CONTRACT DOCUMENTS
EXHIBIT B - ASSUMPTIONS & CLARIF1CATIONS TO THE GMP
EXHIBIT C - ALLOWANCE ITEMS
EXHIBIT D - SCHEDULE OF VALUES
EXHIBIT E - SCOPE OF WORK
EXHIBIT F - SCHEDULE


This Amendment to the Agreement entered into as of the day and year first
written above.
 
 

OWNER  CONSTRUCTION MANAGER National Rural Utilities Cooperative Finance
Corporation The Whiting-Turner Contracting Comapany         /s/ JOHN T. EVANS
 /s/ K.C.Haile John T. Evans, Senior Vice President  K.C. Haile, Division Vice
President 

                                                                                             
                                                                                 
                                                                                             
 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


LIST OF CONTRACT DOCUMENTS


May 17, 2010


Miscellaneous Contract Documents:


·  
Addendum No. I Dated November 13, 2009 issued by KGD

·  
Addendum No.2 Dated March 5, 2010 issued by KGD

Contract Drawing List:


Main Site Design Drawings prepared by Dewberry.
Dwg.#
Drawing Title
Date
Discipline
C1
Coversheet
03/05/2010
Civil
C2
Index Sheet
5/28/2009
Civil
C3
Construction Details
01/15/2010
Civil
C4
Grading Plan
01/08/2010
Civil
C5
Grading Plan
2/24/2010
Civil
C6
Grading Plan
01/08/2010
Civil
C7
Utility and Labeling Plans
02/24/2010
Civil
C8
Utility and Labeling Plans
01/08/2010
Civil
C9
Erosion & Sediment Control Narrative
05/28/2009
Civil
C10
Erosion & Sediment Control Details
05/28/2009
Civil
C11
Erosion & Sediment Control Phase I
01/13/2010
Civil
C12
Erosion & Sediment Control Phase I
01/13/2010
Civil
C12A
Erosion & Sediment Control Phase I
05/28/2009
Civil
C13
Erosion & Sediment Control Phase II
01/13/2010
Civil
C14
Erosion & Sediment Control Phase II
01/13/2010
Civil
C14A
Erosion & Sediment Control Phase II
05/28/2009
Civil
C15
Storm Sewer Profiles
01/20/2010
Civil
C16
Storm Sewer Computations and Details
01/18/2010
Civil
C17
Sanitary Sewer & Watermain Profiles and Computations
12/11/2009
Civil
C18
Storm Water Management Computations
10/01/2009
Civil
C19
Storm Water Management Computations
10/01/2009
Civil
C20
Storm Water Management Computations
10/01/2009
Civil
C21
Storm Water Management Computations Pond #1
03/01/2010
Civil
C22
Storm Water Management Computations Pond #1
03/01/2010
Civil
C23
Storm Water Management Computations Pond #1
03/01/2010
Civil
C24
Storm Water Management Computations Area #2
5/28/2009
Civil
C25
Storm Water Management Computations Area #4
07/01/2009
Civil
C26
Storm Water Management Computations Area #5
07/01/2009
Civil
C27
Geotechnical Information
07/09/2009
Civil
C28
Lighting Details
09/2008
Civil
C29
Lighting Details
09/2008
Civil
C30
Lighting Details
05/28/2009
Civil
C31
Approved CPAP-1994-0081
07/15/2008
Civil
C32
Approved CPAP-1994-0081
07/15/2008
Civil
C33
Approved CPAP-1994-0081
07/15/2008
Civil
C34
Approved CPAP-1994-0081
9/2008
Civil
C35
Loudoun Sanitary Sewer Details
9/2008
Civil
C36
Loudoun Sanitary Sewer Details
9/2008
Civil
C37
Loudoun Sanitary Main Details
9/2008
Civil
C38
Loudoun Sanitary Main Details
9/2008
Civil
C39
Loudoun Sanitary Main Details
9/2008
Civil
C39A
Loudoun Water Reclaimed Water Water Main Details
9/2008
Civil
C39B
Loudoun Water Reclaimed Water Water Main Details
9/2008
Civil
C39C
Loudoun Water Reclaimed Water Water Main Details
9/2008
Civil
C40
Landscape Plan
06/09/2009
Civil

 
 
 
 

--------------------------------------------------------------------------------

 

 
C41
Landscape Plan
06/09/2009
Civil
C42
Landscape Plan
07/14/2009
Civil
C43
Plant Schedule and Calculations
07/14/2009
Civil
C44
Tree Preservation Plan
07/30/2009
Civil
C45
Tree Preservation Plan
06/05/2009
Civil
C46
Tree Preservation Plan
06/05/2009
Civil
C47
Tree Preservation Plan
07/30/2009
Civil
C48
Tree Preservation Plan
06/05/2009
Civil
C49
Site Lighting & Fire Lane Sign Location Plan
01/08/2010
Civil
C50
Site Lighting & Fire Lane Sign Location Plan
01/08/2010
Civil
C51
Electrical Site Lighting Key Plan Sheet 1 / Photometric Plan
04/06/2009
Civil
C52
Electrical Site Lighting Plan Sheet 1/ Photometric Plan
04/06/2009
Civil
C53
Electrical Site Lighting Plan Sheet 2/ Photometric Plan
04/06/2009
Civil
C54
Electrical Site Lighting Plan Sheet3/ Photometric Plan
04/06/2009
Civil
C55
Electrical Site Lighting Plan Sheet 4/ Photometric Plan
01/08/2010
Civil
C55
Pavement Map
10/20/2009
Civil
C56
Electrical Site Lighting Plan Sheet 5 (Removed)
03/05/2010
Civil
C57
Existing Potomac Interceptor Sewer Exhibit
09/2008
Civil



Design Drawings issued by Kishimoto Gordon and Dalaya PC (KGD) Architecture.
Prepared by KGD, Fox, Flack+Kurtz, SK&A, and Others


Dwg#
Drawing Title
Date
Discipline
A.0
Cover Sheet Volume I
10/23/2009
Architectural
A.0
Cover Sheet Volume II
10/23/2009
Architectural
A.000A
Index Sheet Volume I
03/05/2010
Architectural
A.00B
Index Sheet Volume II
03/05/2010
Architectural
A.001
Abbreviations, Svmbols, Notes and Graphics
10/23/2009
Architectural
A.002
Code Analysis
10/23/2009
Architectural
A.002A
Egress Diagrams
03/05/2010
Architectural
A.003A
Base Building Partition Types
03/05/2010
Architectural
A.004
UL Standards
10/23/2009
Architectural
A.005
Base Building Door Types
03/05/2010
Architectural
A.006
Base Building Door Schedule
03/05/2010
Architectural
A.006A
Base Building Hardware Schedule
03/05/2010
Architectural
A.007
Finish Schedule
10/23/2009
Architectural
A.008
Finish Schedule
03/05/2010
Architectural
TP-1
Tree Preservation Plan (As Previously Submitted)
04/06/2009
Landscaping
TP-2
Tree Preservation Plan (As Previously Submitted)
04/06/2009
Landscaping
TP-3
Tree Preservation Plan (As Previously Submitted)
04/06/2009
Landscaping
TP-4
Tree Preservation Plan (As Previously Submitted)
04/06/2009
Landscaping
TP-5
Tree Preservation Plan (As Previously Submitted)
04/06/2009
Landscaping
TP-6
Tree Preservation Details and Notes (As Previously Submitted)
04/06/2009
Landscaping
TP-7
Tree Preservation Details and Notes (As Previously Submitted)
04/06/2009
Landscaping
L.100
Key Plan
03/05/2010
Landscaping
L.201
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.202
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.203
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.204
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.205
Layout and Materials Plan Enlargement (AS Previously Submitted)
04/06/2009
Landscaping
L.301
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.302
Layout and Materials Plan Enlargement
03/05/2010
Landscaping
L.303
Landscape Fine Grading Plan
03/05/2010
Landscaping
L.501
Site Details
03/05/2010
Landscaping
L.502
Site Details
03/05/2010
Landscaping
L.503
Site Details
03/05/2010
Landscaping
LI.100
Irrigation Notes
03/05/2010
Landscaping
LI.101
Irrigation Plan
03/05/2010
Landscaping
LI.102
Irrigation Plan
03/05/2010
Landscaping
LI.103
Irrigation Plan
03/05/2010
Landscaping
LI.501
Irrigation Details
03/05/2010
Landscaping
LI.502
Irrigation Details
03/05/2010
Landscaping
LP.100
Planting Key Plan and Schedule
03/05/2010
Landscaping
LP.101
Overstory Planting Plan
03/05/2010
Landscaping
LP.102
Entry Drive Planting Plan
03/05/2010
Landscaping

 
 
 
 

--------------------------------------------------------------------------------

 

 
LP.103
Groundplane Planting. Plan
03/05/2010
Landscaping
LP.201
Planting Plan Enlargement
03/05/2010
Landscaping
LP.202
Planting, Plan Enlargement
03/05/2010
Landscaping
LP.203
Planting. Plan Enlargement
10/23/2009
Landscaping
LP.501
Planting Details
10/23/2009
Landscaping
A.101
Architectural Site Plan
03/05/2010
Architectural
A.110
First Floor Slab Edge Plan
03/05/2010
Architectural
A.111
Second Floor Edge Slab Plan
03/05/2010
Architectural
A.112
Third Floor Slab Edge Plan
03/05/2010
Architectural
A.113
Lower Roof Slab Edge Plan
03/05/2010
Architectural
A.114
Upper Roof Slab Edge Plan
10/23/2009
Architectural
A.115
Slab Edge Details
03/05/2010
Architectural
A.200
First Floor Plan
03/05/2010
Architectural
A.201
Second Floor Plan
03/05/2010
Architectural
A.202
Third Floor Plan
03/05/2010
Architectural
A.203
Lower Roof Plan
03/05/2010
Architectural
A.204
Upper Roof Plan
03/05/2010
Architectural
A.205
Shaft Roof Plans
03/05/2010
Architectural
A.210
Enlarged Lobby Floor Plan
03/05/2010
Architectural
A.211
Enlarged Atrium First Floor Plan
10/23/2009
Architectural
A.212
Enlarged Atrium Second Floor Plan
10/23/2009
Architectural
A.213
Enlarged Atrium Third Floor Plan
10/23/2009
Architectural
A.2l4
Enlarged Restroom Plans
03/05/2010
Architectural
A.215
Enlarged Restroom Plans
10/23/2009
Architectural
A.216
Enlarged Plans
10/23/2009
Architectural
A.217
Enlarged Floor Plans
03/05/2010
Architectural
A.218
Enlarged Dome Plan/Section
03/05/2010
Architectural
A.220
Enlarged Loading. Dock Plan
03/05/2010
Architectural
A.221
Enlarged Loading, Dock Roof Plan
03/05/2010
Architectural
A.225
Generator Building
03/05/2010
Architectural
A.226
Generator Enclosure Details
03/05/2010
Architectural
A.227
Landscape Pavilion
03/05/2010
Architectural
A.227A
Landscape Pavilion
10/23/2009
Architectural
A.227D
Landscape Pavilion
03/05/2010
Architectural
A.228A
Storage Facility
03/05/2010
Architectural
A.228B
Storage Facility Elevations
03/05/2010
Architectural
A.228C
Storage Facility Sections
03/05/2010
Architectural
A.228D
Storage Facility Details
03/05/2010
Architectural
A.229
Mock Up Wall
03/05/2010
Architectural
A.230
First Floor Finish Plan
03/05/2010
Architectural
A.231
Second Floor Finish Plan
10/23/2009
Architectural
A.232
Third Floor Finish Plan
10/23/2009
Architectural
A.233
Enlarged Lobby Finish Plan
10/23/2009
Architectural
A.234
Enlarged Atrium Finish Plan
03/05/2010
Architectural
A.235
Enlarged Restroom Finish Plans
10/23/2009
Architectural
A.236
Enlarged Restroom Finish Plans
10/23/2009
Architectural
A.237
Enlarged Restroom Finish Plans
03/05/2010
Architectural
A.240
First Floor Reflected Ceiling Plan
03/05/2010
Architectural
A.241
Second Floor Reflected Ceiling Plan
03/05/2010
Architectural
A.242
Third Floor Reflected Ceiling Plan
03/05/2010
Architectural
A.243
Enlarged Lobby Reflected Ceiling Plan
10/23/2009
Architectural
A.244
Enlarged Atrium First Floor Reflected Ceiling. Plan
10/23/2009
Architectural
A.245
Enlarged Atrium Second Floor Reflected Ceiling Plan
10/23/2009
Architectural
A.246
Enlarged Atrium Third Floor Reflected Ceiling Plan
10/23/2009
Architectural
A.247
Enlarged Roof Lighting, Plan
10/23/2009
Architectural
A.248A
Enlarged Restroom Reflected Ceiling Plans
10/23/2009
Architectural
A.248B
Enlarged Restroom Reflected Ceiling Plans
10/23/2009
Architectural
A.249
Loading Dock, Mechanical. & Penthouse RCP
03/05/2010
Architectural
A.250
First Floor Device Plan
03/05/2010
Architectural
A.25l
Second Floor Device Plan
03/05/2010
Architectural
A.252
Third Floor Device Plan
10/23/2009
Architectural
A.260
Enlarged Partial Plans
03/05/2010
Architectural
A.261
Enlarged Partial Plans
03/05/2010
Architectural
A.262
Enlarged Partial Plans
03/05/2010
Architectural
A.263
Enlarged Partial Plans
03/05/2010
Architectural
A.264
Enlarged Partial Plans
10/23/2009
Architectural
A.265
Enlarged Partial Plans
10/23/2009
Architectural

 
 
 
 

--------------------------------------------------------------------------------

 

 
A.266
Enlarged Partial Plans
03/05/2010
Architectural
A.267
Enlarged Partial Plans
03/05/2010
Architectural
A.270
Plan Details
03/05/2010
Architectural
A.271
Plan Details
10/23/2009
Architectural
A.272
Plan Details
03/05/2010
Architectural
A.273
Plan Details
03/05/2010
Architectural
A.274
Plan Details
03/05/2010
Architectural
A.275
Plan Details
10/23/2009
Architectural
A.277
Plan Details
03/05/2010
Architectural
A.301
East Elevation
03/05/2010
Architectural
A.302
South Elevation
03/05/2010
Architectural
A.303
North Elevation
03/05/2010
Architectural
A.304
West Elevation
10/23/2009
Architectural
A.305
Courtyard Elevation
10/23/2009
Architectural
A.320
Enlarged Elevation
10/23/2009
Architectural
A.321
Enlarged Elevation
03/05/2010
Architectural
A.322
Enlarged Elevation
10/23/2009
Architectural
A.323
Enlarged Elevation
10/23/2009
Architectural
A.324
Enlarged Partial Elevations
03/05/2010
Architectural
A.325
Enlarged Partial Elevation
10/23/2009
Architectural
A.326
Enlarged Partial Elevations
03/05/2010
Architectural
A.327
Enlarged Partial Elevations
03/05/2010
Architectural
A.328
Enlarged Partial Elevations
10/23/2009
Architectural
A.329
Enlarged Partial Elevations
03/05/2010
Architectural
A.330
Enlarged Partial Elevations
10/23/2009
Architectural
A.341
Loading Dock Elevations
03/05/2010
Architectural
A.351
Elevation Details
03/05/2010
Architectural
A.401
Building Sections
10/23/2009
Architectural
A410
Wall Sections
03/05/2010
Architectural
A.41l
Wall Sections
03/05/2010
Architectural
A.412
Wall Sections
10/23/2009
Architectural
A.413
Wall Sections
10/23/2009
Architectural
A.414
Wall Sections
10/23/2009
Architectural
A.415
Wall Sections
03/05/2010
Architectural
A.416
Wall Sections
10/23/2009
Architectural
A.4l7
Atrium Wall Section
10/23/2009
Architectural
A.4l9
Wall Sections
03/05/2010
Architectural
A.430
Section Details
03/05/2010
Architectural
A.431
Section Details
03/05/2010
Architectural
A.432
Section Details
03/05/2010
Architectural
A.433
Section Details
03/05/2010
Architectural
A.434
Section Details
03/05/2010
Architectural
A.435
Section Details
03/05/2010
Architectural
A.436
Section Details
03/05/2010
Architectural
A.437
Section Details
03/05/2010
Architectural
A.438
Section Details
03/05/2010
Architectural
A.440
Typical Wall Section Details
03/05/2010
Architectural
A.441
Typical Wall Section Details
03/05/2010
Architectural
A.444
Misc Details
03/05/2010
Architectural
A.445
Typical Section Details
03/05/2010
Architectural
A.446
3D sections and Axonometrics
10/23/2009
Architectural
A.447
Misc. Details
03/05/2010
Architectural
AA50
Misc. Details
03/05/2010
Architectural
A.451
Roof Details
10/23/2009
Architectural
A.452
Roof Details
03/05/2010
Architectural
A.453
Typical Details at Dome and Flat Roofs
03/05/2010
Architectural
A.455
Misc. Details
03/05/2010
Architectural
A.456
Misc. Details
10/23/2009
Architectural
A.46l
Windows Details
03/05/2010
Architectural
A.462
Windows Details
10/23/2009
Architectural
A.463
Window Details
03/05/2010
Architectural
A.501
Enlarged Egress Stair Plans
03/05/2010
Architectural
A.502
Enlarged Egress Stair Sections
03/05/2010
Architectural
A.503
Egress Stair Details
03/05/2010
Architectural
A.504
Egress Stair Details
03/05/2010
Architectural
A.505
Enlarged Egress Stair Finish Plan
10/23/2009
Architectural
A.510
Enlarged Lobby Stair Plans & Stair Sections
11/13/2009
Architectural

 
 
 
 

--------------------------------------------------------------------------------

 

 
A.511
Stair Elevations
10/23/2009
Architectural
A.512
Stair Details
03/05/2010
Architectural
A.513
Stair and Rail Details
10/23/2009
Architectural
A.520
Enlarged Atrium Stair Plan
10/23/2009
Architectural
A.521
Enlarged Atrium Stair Plans & Sections
10/23/2009
Architectural
A.522
Atrium Stair Details
03/05/2010
Architectural
A.530
Enlarged Elevator Plans and Sections
03/05/2010
Architectural
A.531
Stair Sections
03/05/2010
Architectural
A.540
Enlarged Elevator Plans and Sections
11/13/2009
Architectural
A.541
Elevator Enclosure Elevations
03/05/2010
Architectural
A.542
Enlarged Elevator Plans & Elevations
10/23/2009
Architectural
A.543
Enlarged Elevator Details
10/23/2009
Architectural
A.702
Interior Corridor Elevations
10/23/2009
Architectural
A.703
Interior Atrium Elevations
10/23/2009
Architectural
A.704
Interior Atrium Elevations
10/23/2009
Architectural
A.705
Interior Atrium Elevations
10/23/2009
Architectural
A.706
Interior Atrium Elevations
10/23/2009
Architectural
A.707
Atrium Wall Sections
10/23/2009
Architectural
A.708
Atrium Details
10/23/2009
Architectural
A.709
Atrium Details
10/23/2009
Architectural
A.710
Coiling Door Enlarged Plans
10/23/2009
Architectural
A.712
Lobby Elevations
03/05/2010
Architectural
A.713
Lobby Elevations
03/05/2010
Architectural
A.714
Lobby Elevation
03/05/2010
Architectural
A.715
Lobby Wall Sections
10/23/2009
Architectural
A.716
Lobby Wall Sections
10/23/2009
Architectural
A.717
Lobby Details
10/23/2009
Architectural
A.718
Lobby Details
10/23/2009
Architectural
A.719
Lobby Details
10/23/2009
Architectural
A.730
Bathroom Elevations
10/23/2009
Architectural
A.731
Bathroom Elevations
10/23/2009
Architectural
A.732
Bathroom Elevations
10/23/2009
Architectural
A.733
Bathroom Elevations
03/05/2010
Architectural
A.734
Elevations
10/23/2009
Architectural
A.735
Restroom Details and Sections
10/23/2009
Architectural
A.736
Details and Sections
10/23/2009
Architectural
A.737
Coffee Bar Sections
10/23/2009
Architectural
A.738
Enlarged Lobby Details
03/05/2010
Architectural
A.801
Bridge Architectural Site Plan and Vicinity
11/13/2009
Architectural
A.821
Bridge Plans
11/13/2009
Architectural
A.831
Bridge Elevations
11/13/2009
Architectural
A.841
Bridge Details
11/13/2009
Architectural
A.842
Bridge Details
11/13/2009
Architectural
VT.01
Elevator Diagrams
10/23/2009
Elevator
VT.02
Elevator Diagrams
10/23/2009
Elevator
IA0.01
General Notes & Symbols
03/05/2010
Interior Architectural
IA1.00
Partition Plan Cover Sheet
03/05/2010
Interior Architectural
IA1.00A
Door Schedules
03/05/2010
Interior Architectural
IA1.00B
Hardware Schedule
03/05/2010
Interior Architectural
IA1.01
1st Floor Partition Plan
03/05/2010
Interior Architectural
IA1.02
2nd Floor Partition Plan
03/05/2010
Interior Architectural
IA1.03
3rd Floor Partition Plan
03/05/2010
Interior Architectural
IA2.00
Reflected Ceiling Plan Cover Sheet
03/05/2010
Interior Architectural
IA2.01
1st Floor Reflected Ceiling Plan
03/05/2010
Interior Architectural
IA2.02
2nd Floor Reflected Ceiling Plan
03/05/2010
Interior Architectural
IA2.03
3rd Floor Reflected Ceiling Plan
03/05/2010
Interior Architectural
IA3.00
Telephone/Data/Electric Cover Sheet
03/05/2010
Interior Architectural
IA3.01
1st Floor Telephone/Data/Elec Plan
03/05/2010
Interior Architectural
IA3.02
2nd Floor Telephone/Data/Elec Plan
03/05/2010
Interior Architectural
IA3.03
3rd Floor Telephone/Data/Elec Plan
03/05/2010
Interior Architectural
IA4.00
Finish Plan General Notes
03/05/2010
Interior Architectural
IA4.01
1st Floor Finish Plan
03/05/2010
Interior Architectural
IA4.02
2nd Floor Finish Plan
11/13/2009
Interior Architectural
IA4.03
3rd Floor Finish Plan
03/05/2010
Interior Architectural
IA5.01
1st Floor Wall Finish Plan
03/05/2010
Interior Architectural
IA5.02
2nd Floor Wall Finish Plan
03/05/2010
Interior Architectural
IA5.03
3rd Floor Wall Finish Plan
03/05/2010
Interior Architectural

 
 
 
 

--------------------------------------------------------------------------------

 

 
IA6.01
1st Floor Furniture Plan
10/23/2009
Interior Architectural
IA6.02
2nd Floor Furniture Plan
10/23/2009
Interior Architectural
IA6.03
3rd Floor Furniture Plan
10/23/2009
Interior Architectural
IA7.01
Enlarged Floor Plan Conference Center
03/05/2010
Interior Architectural
IA7.02
Interior Elevation Conference Center
11/13/2009
Interior Architectural
IA7.03
Interior Elevation Conference Center
10/23/2009
Interior Architectural
IA7.04
Enlarged Floor Plan -Large Conference Center
03/05/2010
Interior Architectural
IA7.05
Interior Elevation Large Conference Center
10/23/2009
Interior Architectural
IA7.06
Enlarged Floor Plan Cafe
11/13/2009
Interior Architectural
IA7.07
Enlarged Floor Plan -Cafe Display Wall
03/05/2010
Interior Architectural
IA7.08
Enlarged Floor Plan Business Center
03/05/2010
Interior Architectural
IA7.09
Enlarged Floor Plan Lounge
03/05/2010
Interior Architectural
IA7.10
Enlarged Floor Plan Locker Room
11/13/2009
Interior Architectural
IA7.11
Enlarged Floor Plan Governor's Suite
11/13/2009
Interior Architectural
IA7.l2
Enlarged Floor Plan Governor's Conference Room
03/05/2010
Interior Architectural
IA7.13
Enlarged Floor Plan Typical SVP Suite
10/23/2009
Interior Architectural
IA7.14
Enlarged Floor Plan Copy Area
03/05/2010
Interior Architectural
IA.715
Interior Elevations
03/05/2010
Interior Architectural
IA7.16
Interior Elevations
03/05/2010
Interior Architectural
IA7.17
Interior Elevations
10/23/2009
Interior Architectural
IA8.01
Sections and Elevations
11/13/2009
Interior Architectural
IA8.02
Sections and Elevations
03/05/2010
Interior Architectural
IA8.03
Typical Millwork Sections
11/13/2009
Interior Architectural
IA8.04
Locker Room Details
11/13/2009
Interior Architectural
IA8.05
Enlarged Plan Details
10/23/2009
Interior Architectural
IA8.06
Modernfold Wall Details
10/23/2009
Interior Architectural
IA8.07
Millwork Sections
11/13/2009
Interior Architectural
IA9.01
Ceiling Details
03/05/2010
Interior Architectural
IA9.02
Ceiling Details
10/23/2009
Interior Architectural
S.100
Structural Notes
10/23/2009
Structural
S.101
Typical Details
10/23/2009
Structural
S.102
Typical Details
11/13/2009
Structural
S.200
Foundation/First Floor Plan
03/05/2010
Structural
S.201
Second Floor Framing Plan
10/23/2009
Structural
S.202
Third Floor Framing Plan
03/05/2010
Structural
S.203
Main Roof Framing Plan
03/05/2010
Structural
S.204
Penthouse Roof Framing Plan
10/23/2009
Structural
S.300
Column Schedule
11/13/2009
Structural
S.400
Dome Framing Plan and Sections
03/05/2010
Structural
S.401
Loading Dock Plan and Sections
11/13/2009
Structural
S.402
Stair Sections
10/23/2009
Structural
S.403
Generator Enclosure Plans and Details
03/05/2010
Structural
5.500
Foundation Sections
03/05/2010
Structural
S.501
Sections
10/23/2009
Structural
S.502
Sections
03/05/2010
Structural
S.503
Sections
03/05/2010
Structural
S.504
Sections
03/05/2010
Structural
Kl.00
Food Service Equipment Plan and Legend
10/23/2009
Kitchen
Kl.01
Food Service Special Conditions & Mech Rough-Ins
10/23/2009
Kitchen
Kl.02
Food Service Plumbing & Gas Rough-Ins & Legend
10/23/2009
Kitchen
Kl.03
Electric Rough-Ins & Legend
10/23/2009
Kitchen
K2.00
Food Service Fabrication & Installation Details
10/23/2009
Kitchen
K3.00
Food Service Hood & Fire System Details
10/23/2009
Kitchen
AVl.0l
Audio/Visual First Floor Plan
03/05/2010
Audio/Visual
AVl.02
Audio/Visual Second Floor Plan
03/05/2010
Audio/Visual
AVl.03
Audio/Visual Third Floor Plan
03/05/2010
Audio/Visual
AV2.01
Audio/Visual First Floor RCP
03/05/2010
Audio/Visual
AV2.02
Audio/Visual Second Floor RCP
03/05/2010
Audio/Visual
AV2.03
Audio/Visual Third Floor RCP
03/05/2010
Audio/Visual
M.001
Mechanical Drawing List
03/05/2010
Mechanical
M.002
Mechanical Symbols and Legend List
03/05/2010
Mechanical
M.003
Mechanical Scope of Work
03/05/2010
Mechanical
M.101
Mechanical Site Plan
03/05/2010
Mechanical
M.102
Mechanical Ground Source Heat Exchanger Plan
03/05/2010
Mechanical
M.301
Mechanical First Floor Ductwork Plan
03/05/2010
Mechanical
M.301P
Mechanical First Floor Piping Plan
03/05/2010
Mechanical
M.302
Mechanical Second Floor Ductwork Plan
03/05/2010
Mechanical

 
 
 
 

--------------------------------------------------------------------------------

 

 
M.302P
Mechanical Second Floor Piping Plan
03/05/2010
Mechanical
M.303
Mechanical Third Floor Ductwork Plan
03/05/2010
Mechanical
M.303P
Mechanical Third Floor Piping Plan
03/05/2010
Mechanical
M.304
Mechanical Roof Ductwork Plan
03/05/2010
Mechanical
M.304P
Mechanical Roof Pipinl1; Plan
03/05/2010
Mechanical
M.401
Mechanical Part Plans Sheet I
03/05/2010
Mechanical
M.402
Mechanical Part Plans Sheet 2
03/05/2010
Mechanical
M.403
Mechanical Part Plans Sheet 3
03/05/2010
Mechanical
M.404
Mechanical Part Plans Sheet 4
03/05/2010
Mechanical
M.405
Mechanical Part Plans Sheet 5
03/05/2010
Mechanical
M.406
Mechanical Part Plans Sheet 6
03/05/2010
Mechanical
M.407
Mechanical Part Plans Sheet 7
03/05/2010
Mechanical
M.408
Mechanical Part Plans Sheet 8
03/05/2010
Mechanical
M.501
Mechanical Air Riser Diagram
03/05/2010
Mechanical
M.502
Mechanical Water Rise Dial1;ram
03/05/2010
Mechanical
M.503
Mechanical Closed Condenser Riser Dial1;ram
03/05/2010
Mechanical
M.504
Mechanical Glycol System Riser Diagram
03/05/2010
Mechanical
M.505
Mechanical Condenser Water Riser Diagram
03/05/2010
Mechanical
M.506
Mechanical Hot Water Riser Diagram
03/05/2010
Mechanical
M.507
Mechanical Chilled Water Riser Dial1;ram
03/05/2010
Mechanical
M.508
Mechanical Snowmelt Riser Diagram
03/05/2010
Mechanical
M.509
Mechanical Radiant Floor/Geothermal Flow Diagram
03/05/2010
Mechanical
M.601
Mechanical Schedules Sheet I
03/05/2010
Mechanical
M.602
Mechanical Schedules Sheet 2
03/05/2010
Mechanical
M.603
Mechanical Schedules Sheet 3
03/05/2010
Mechanical
M.604
Mechanical Schedules Sheet 4
03/05/2010
Mechanical
M.605
Mechanical Schedules Sheet 5
03/05/2010
Mechanical
M.606
Mechanical Schedules Sheet 6
03/05/2010
Mechanical
M.70l
Mechanical Details Sheet I
03/05/2010
Mechanical
M.702
Mechanical Details Sheet 2
03/05/2010
Mechanical
M.703
Mechanical Details Sheet 3
03/05/2010
Mechanical
M.704
Mechanical Details Sheet 4
03/05/2010
Mechanical
M.705
Mechanical Details Sheet 5
03/05/2010
Mechanical
M.706
Mechanical Details Sheet 6
03/05/2010
Mechanical
M.707
Mechanical Details Sheet 7
03/05/2010
Mechanical
M.801
Mechanical Controls Sheet I
03/05/2010
Mechanical
M.802
Mechanical Controls Sheet 2
03/05/2010
Mechanical
M.803
Mechanical Controls Sheet 3
03/05/2010
Mechanical
E.001
Electrical Drawinl1; List
03/05/2010
Electrical
E.100
Electrical Site Key Plan
03/05/2010
Electrical
E.101
Electrical Site Plan Sheet I
03/05/2010
Electrical
E.I02
Electrical Site Plan Sheet 2
03/05/2010
Electrical
E.103
Electrical Site Plan Sheet 3
03/05/2010
Electrical
E.I04
Electrical Site Plan Sheet 3
03/05/2010
Electrical
E.105
Electrical Site Plan Sheet 3
03/05/2010
Electrical
E.301
First Floor Underground Conduit Routing
03/05/2010
Electrical
E.301AV
First Floor AV Empty Conduit System Plan
03/05/2010
Electrical
E.301L
First Floor Lighting Plan
03/05/2010
Electrical
E.301P
First Floor Power Plan
03/05/2010
Electrical
E.302AV
Second Floor AV Empty Conduit System Plan
03/05/2010
Electrical
E.302L
Second Floor Lighting Plan
03/05/2010
Electrical
E.302P
Second Floor Power Plan
03/05/2010
Electrical
E.303AV
Third Floor AV Empty Conduit System Plan
03/05/2010
Electrical
E.303L
Third Floor Lighting Plan
03/05/2010
Electrical
E.303P
Third Floor Power Plan
03/05/2010
Electrical
E.304P
Roof Lighting and Power Plan
03/05/2010
Electrical
E.400
Electrical Part Plans
03/05/2010
Electrical
E.401
Kitchen & Cafe & Loading Dock Details
03/05/2010
Electrical
E402
Elec Data Center Details and Elevations
03/05/2010
Electrical
E.500
Electrical Power Riser Diagram
03/05/2010
Electrical
E.501
Fire Alarm Riser Diagram
03/05/2010
Electrical
E.601
Electrical Schedules Sheet I
03/05/2010
Electrical
E.602
Electrical Schedules Sheet 2
03/05/2010
Electrical
E.603
Electrical Schedules Sheet 3
03/05/2010
Electrical
E.604
Light Fixture Schedule
03/05/2010
Electrical
E.700
Lighting Protection Details
03/05/2010
Electrical
E.700A
Lightning Protection Details
03/05/2010
Electrical

 
 
 
 

--------------------------------------------------------------------------------

 

 
E.701
Electrical Details Sheet I
03/05/2010
Electrical
E.702
Electrical Details Sheet 2
03/05/2010
Electrical
E.703
Electrical Details Sheet 3
03/05/2010
Electrical
E.704
Electrical Details Sheet 4
03/05/2010
Electrical
E.705
Electrical Details Sheet 5
05/05/2010
Electrical
P.300
Plumbing Drawing List, Svmbols, Legend & Schedule
03/05/2010
Plumbing
P.301
Plumbing; First Floor Plan
03/05/2010
Plumbing
P.302
Plumbing Second Floor Plan
03/05/2010
Plumbing
P.303
Plumbing Third Floor Plan
03/05/2010
Plumbing
P.304
Plumbing; Roof Plan
03/05/2010
Plumbing
P.400
Plumbing Enlarged Toilet Room Part Plans
03/05/2010
Plumbing
P.401
Plumbing Enlarged Kitchen. Equipment and Riser
03/05/2010
Plumbing
P.402
Plumbing; Part Plans
03/05/2010
Plumbing
P.403
Plumbing Part Plans and Storage Tank Details
03/05/2010
Plumbing
P.500
Plumbing Domestic Water Riser Diagram
03/05/2010
Plumbing
P.501
Plumbing Non Potable Water Riser Diagram
03/05/2010
Plumbing
P.502
Plumbing Storm Water Riser Diagram
03/05/2010
Plumbing
P.503
Plumbing Sanitary Riser Diagram
03/05/2010
Plumbing
P.504
Plumbing Sanitary Riser & Water Diagram
03/05/2010
Plumbing
P.505
Plumbing Gas Riser Diagram
03/05/2010
Plumbing
P.600
Plumbing Details
03/05/2010
Plumbing
FP.300
Symbols. Drawing; List Fire Protection
03/05/2010
Fire Protection
FP.301
First Floor Fire Protection Plan
03/05/2010
Fire Protection
FP.302
Second Floor Fire Protection Plan
03/05/2010
Fire Protection
FP.303
Third Floor Fire Protection Plan
03/05/2010
Fire Protection
FP.304
Roof Fire Protection Plan
03/05/2010
Fire Protection
FP.500
Fire Protection Riser Diagram
03/05/2010
Fire Protection
FP.700
Fire Protection Details
03/05/2010
Fire Protection
T.001
Telecom Drawing List, Symbols, and Abbreviations
03/05/2010
Tele/Data
T.101
Telecom Site Plan Sheet 1
03/05/2010
Tele/Data
T.301
First Floor Telecom Plan
03/05/2010
Tele/Data
T.30lU
First Floor Underground Telecom Plan
10/23/2010
Tele/Data
T.302
Second Floor Telecom Plan
03/05/2010
Tele/Data
T.303
Third Floor Telecom Plan
03/05/2010
Tele/Data
T.304
Roof Telecom Plan
03/05/2010
Tele/Data
T.400
Tele Data Center Details and Elevation
03/05/2010
Tele/Data
T.401
Tele Room Details and Elevations Sheet I
03/05/2010
Tele/Data
T.402
Tele Room Details and Elevations Sheet II
03/05/2010
Tele/Data
T.403
Tele Room Details and Elevations Sheet ill
03/05/2010
Tele/Data
T.501
Tele Pathways Riser Diagram
03!tl5/2010
Tele/Data
T.502
Tele Copper Riser Diagram
03/05/2010
Tele/Data
T.503
Tele Fiber Riser Diagram
03/05/2010
Tele/Data
T.504
Tele Grounding and Bonding Riser Diagram
03/05/2010
Tele/Data
T.600
Tele Details
03/05/2010
Tele/Data
SC-0l
Security Floor Plan 01
03/05/2010
Security
SC-02
Security Floor Plan 02
03/05/2010
Security
SC·03
Security Floor Plan 03
03/05/2010
Security
SC-04
Security Conduit Roof Plan
03/05/2010
Security
SC-05
Security Conduit Upper Roof Plan
03/05/2010
Security
SC-020
Security Conduit Legend
03/05/2010
Security
SC-600-A
Security Conduit Details
03/05/2010
Security
SC-600-B
Security Conduit Details
03/05/2010
Security
SD-01
Security Device Floor Plan 01
03/05/2010
Security
SD-02
Security Device Floor Plan 02
03/05/2010
Security
SD-03
Security Device Floor Plan 03
03/05/2010
Security
SD-04
Security Device Roof Plan
03/05/2010
Security
SD-05
Security Device Upper Roof Plan
03/05/2010
Security
SD-010
Security Device Legend
03/05/2010
Security
SD-300-A
Security Device Riser Diagram
03/05/2010
Security
SD-300-B
Fiber Optic Riser Diagram
03/05/2010
Security
SD-300-C
Security System Functional Diagram
03/05/2010
Security
SD-300-D
Security Device Details
03/05/2010
Security
SD-300-E
Security Device Details
03/05/2010
Security
SD-300-F
Security Device Details
03/05/2010
Security
SITE-SC-A
Security Conduit Plan A
03/05/2010
Security
SITE-SC-B
Site Security Conduit Plan B
03/05/2010
Security
SITE-SD-A
Site Security Device Plan A
03/05/2010
Security

 
 
 
 

--------------------------------------------------------------------------------

 
 


 

        SITE-SD-B Site Security Device Plan B 03/05/2010  Security        

 
 
Contract Specification List:


Specifications issued by Kishimoto Gordon and Dalaya PC (KGD) Architecture.
Prepared by KGD, Fox, Flack+Kurtz, SK&A, and Others


Section
Title
Date
Division
00320
Geotechnical Report
10/23/2009
Bidding & Contract
01100
Summary of Work
10/23/2009
General Requirements
01120
Indoor Air Quality Requirements
10/23/2009
General Requirements
01150
Sustainable Design Requirements
10/23/2009
General Requirements
01190
Definitions and Explanations
10/23/2009
General Requirements
01210
Allowances
10/23/2009
General Requirements
01230
Alternates
03/05/2010
General Requirements
01250
Contract Modifications
10/23/2009
General Requirements
01270
Unit Prices
10/23/2009
General Requirements
01290
Applications for Payment
10/23/2009
General Requirements
01310
Project Meetings
03/05/2010
General Requirements
01320
Construction Photographs
10/23/2009
General Requirements
01325
Project Schedules
10/23/2009
General Requirements
01330
Submittal Procedures
03/05/2010
General Requirements
01349
Coordination Drawings
10/23/2009
General Requirement 
01420
Cades and Reference Standards
10/23/2009
General Requirements
01450
Testing and Inspection Services
10/23/2009
General Requirements
01510
Temporary Utilities
10/23/2009
General Requirements
01520
Construction Facilities
03/05/2010
General Requirements
01550
Vehicular Access and Parking
10/23/2009
General Requirements
01560
Temporary Barriers and Enclosures
10/23/2009
General Requirements
01570
Temporary Controls
10/23/2009
General Requirements
01572
Construction Waste Management and Disposal
10/23/2009
General Requirements
01630
Product Substitution Procedures
10/23/2009
General Requirements
01650
Product Delivery. Storage and Handling
10/23/2009
General Requirements
01720
Field Engineering
10/23/2009
General Requirements
01730
Product Installation and Protection
10/23/2009
General Requirements
01740
Final C1eaning
03/05/2010
General Requirements
01770
Closeout Procedures
03/05/2010
General Requirements
01780
Project Record Documents
10/23/2009
General Requirements
01782
Operation and Maintenance Data
03/05/2010
General Requirements
01820
Demonstration and Training.
03/05/2010
General Requirements
02010
General Site Work Conditions
10/23/2009
Site Concrete
02215
Subgrade Preparation
10/23/2009
Site Concrete
02230
Site Clearing
10/23/2009
Site Concrete
02231
Tree Protection
10/23/2009
Site Concrete
02236
Aggregate Base Course
10/23/2009
Site Concrete
02239
Erosion and Sediment Control
10/23/2009
Site Concrete
02240
Dewatering
10/23/2009
Site Concrete
02300
Earthwork
10/23/2009
Site Concrete
02340
Structural Soil
11/13/2009
Site Concrete
02360
Termite Control
10/23/2009
Site Concrete
02512
Decomposed Granite Paving
11/13/2009
Site Concrete
02514
Portland Cement Concrete Site Work
10/23/2009
Site Concrete
02521
Concrete Curbs and Sidewalks
10/23/2009
Site Concrete
02555
Asphalt Concrete Pavement
10/23/2009
Site Concrete
02700
Storm Sewer
10/23/2009
Site Concrete

 
 
 
 

--------------------------------------------------------------------------------

 
 
02721
Catch Basins and Inlets
10/23/2009
Site Concrete
02726
Precast Concrete Manhole
10/23/2009
Site Concrete
02730
Sanitary Sewer
10/23/2009
Site Concrete
02750
Water Distribution Systems
10/23/2009
Site Concrete
02780
Unit Pavers
03/05/2010
Site Concrete
02795
Grass Paving System
10/23/2010
Site Concrete
02810
Irrigation Systems
11/13/2009
Site Concrete
02870
Site and Street Furnishings
11/13/2009 '
Site Concrete
02920
Lawns and Grasses
11/13/2009
Site Concrete
02930
Exterior Plants
10/23/2009
Site Concrete
03300
Cast-In-Place Concrete
10/23/2009
Concrete
04060
Unit Masonry Mortar and Grout
10/23/2009
Masonry
04065
Stone Mortar and Grout
10/23/2009
Masonry
04210
Unit Masonry
10/23/2009
Masonry
04400
Stonework
10/23/2009
Masonry
04405
Exterior Stone Cladding
10/23/2009
Masonry
04720
Cast Stone
10/23/2009
Masonry
05080
Fluoropolvmer Finish
03/05/2010
Metals
05120
Structural Steel
10/23/2009
Metals
05310
Steel Deck
10/23/2009
Metals
05400
Cold-Formed Metal Framing
10/23/2009
Metals
05500
Metal Fabrications
10/23/2009
Metals
05700
Ornamental Metal
10/23/2009
Metals
06070
Wood Treatment
10/23/2009
Wood & Plastic
06100
Rough Carpentry
03/05/2010
Wood & Plastic
06160
Sheathing
10/23/2009
Wood & Plastic
06400
Architectural Woodwork
10/23/2009
Wood. & Plastic
07110
Bituminous Damnproofing
10/23/2009
Thermal Protection
07130
Sheet Membrane Waterproofing
10/23/2009
Thermal Protection
07166
Crvstalline Waterproofing
10/23/2009
Thermal Protection
07170
Bentonite Waterproofing
10/23/2009
Thermal Protection
07210
Building Insulation
10/23/2009
Thermal Protection
07270
Air Barrier Systems
10/23/2009
Thermal Protection
07410
Metal Roof Panels
10/23/2009
Thermal Protection
07430
Aluminum Composite Panel System
10/23/2009
Thermal Protection
07540
Membrane Roofing
03/05/2010
Thermal Protection
07620
Sheet Metal Flashing and Trim
10/23/2009
Thermal Protection
07810
Applied Fireproofing
10/23/2009
Thermal Protection
07840
Firestopping
10/23/2009
Thermal Protection
07900
Joint Sealants
10/23/2009
Thermal Protection
08110
Steel Doors and Frames
03/05/2010
Openings
08120
Aluminum Frames
10/23/2009
Openings
08210
Flush Wood Doors
10/23/2009
Openings
08310
Access Doors and Panels
10/23/2009
Openings
08330
Coiling Doors
10/23/2009
Openings
08400
Exterior Wall Performance Requirements
10/23/2009
Openings
08405
Window Wall Mock-UD and Testing
03/05/2010
Openings
08410
Aluminum Entrances and Window Wall
10/23/2009
Openings
08520
Aluminum Windows
10/23/2009
Openings
08630
Skylights
10/23/2009
Openings
08710
Door Hardware
03/05/2010
Openings
08800
Glass and Glazing
03/05/2010
Openings
09100
Metal Support Assemblies
10/23/2009
Finishes
09230
Plaster Fabrications (GRG)
10/23/2009
Finishes
09250
Gypsum Board
10/23/2009
Finishes
09310
Tile
03/05/2010
Finishes

 
 
 
 

--------------------------------------------------------------------------------

 
 
09510
Acoustical Ceilings
11/13/2009
Finishes
09570
Linear Wood Ceilings
10/23/2009
Finishes
09640
Wood Strip Flooring
03/05/2010
Finishes
09650
Resilient Flooring
10/23/2009
Finishes
09680
Carpet
03/05/2010
Finishes
09720
Wall Coverings
10/23/2009
Finishes
09810
Acoustical Panels
11/13/2009
Finishes
09900
Painting and Finishing
10/23/2009
Finishes
10200
Louvers and Vents
10/23/2009
Specialties
10260
Wall and Corner Guards
03/05/2010
Specialties
10270
Access Flooring
10/23/2009
Specialties
10305
Manufactured Fireplaces
10/23/2009
Specialties
10350
Flagpoles
11/13/2009
Specialties
10510
Plastic Laminate Lockers
10/23/2009
Specialties
10520
Fire Protection Specialties
10/23/2009
Specialties
10605
Wire Mesh Partitions
03/05/2010
Specialties
10650
Folding Panel Partitions
10/23/2009
Specialties
10670
Mobile Storage System
03/05/2010
Specialties
10800
Toilet Accessories
10/23/2009
Specialties
11130
Projection Screens
10/23/2009
Equipment
11160
Loading Dock Equipment
10/23/2009
Equipment
11400
Food Service Equipment
10/23/2009
Equipment
11450
Residential Appliances
10/23/2009
Equipment
12492
Shades
10/23/2009
Furnishings
13700
Security Management System
11/13/2009
Special Construction
13750
Automatic Door/Security System Interface
11/13/2009
Special Construction
13760
Access Control Hardware
11/13/2009
Special Construction
13770
Electrical Equipment Interfaces to Electronic Security Systems
11/13/2009
Special Construction
13780
Elevator/Security System Interface
11/13/2009
Special Construction
13790
Fire Alarm/Security System Interface
11/13/2009
Special Construction
13800
Overhead Door/Security System Interface
11/13/2009
Special Construction
13810
Vehicle Gate/Security System Interface
11/13/2009
Special Construction
14215
Elevator Traction Elevators
10/23/2009
Conveying Equipment
15301
Fire Protection Special Conditions
10/23/2009
Mechanical
15302
Scope of Work
10/23/2009
Mechanical
15304
Access Doors in General Construction
10/23/2009
Mechanical
15306
Fire Protection Firestopping
10/23/2009
Mechanical
15308
Fire Protection Basic Materials and Methods
10/23/2009
Mechanical
15310
Piping and Fitting Materials
10/23/2009
Mechanical
15311
Hangers. Supports. Anchors. and Guides
10/23/2009
Mechanical
15312
Valves
10/23/2009
Mechanical
15316
Wet Pipe Sprinkler Systems
10/23/2009
Mechanical
15317
Dry Pipe Sprinkler Systems
10/23/2009
Mechanical
15318
Pre-Action Sprinkler Systems
03/05/2010
Mechanical
15319
FM-200 Extinguishing System
10/23/2009
Mechanical
15320
Standpipe and Hose Systems
10/23/2009
Mechanical
15340
Pumps
10/23/2009
Mechanical
15395
Commissioning of Fire Protection Systems
10/23/2009
Mechanical
15401
Plumbing Special Conditions
10/23/2009
Mechanical
15402
Scope of Work
10/23/2009
Mechanical
15404
Access Doors in General Construction
10/23/2009
Mechanical
15405
Plumbing Firestopping
10/23/2009
Mechanical
15406
Testing
10/23/2009
Mechanical
15407
Identification for Plumbing Piping Equipment
10/23/2009
Mechanical
15408
Plumbing Basic Materials and Methods
10/23/2009
Mechanical
15409
Heat Tracing for Plumbing Pipe
10/23/2009
Mechanical

 
 
 
 

--------------------------------------------------------------------------------

 
 
15410
Piping and Filling Materials
10/23/2009
Mechanical
15411
Hangers, Supports, Anchors, and Guides
10/23/2009
Mechanical
15412
Valves
10/23/2009
Mechanical
15413
Disinfecting of Water Supply System
10/23/2009
Mechanical
15414
Backflow Prevention
10/23/2009
Mechanical
15415
Plumbing Fixtures and Trim
03/05/2010
Mechanical
15416
Domestic Water Heaters
10/23/2009
Mechanical
15417
Domestic Water System
10/23/2009
Mechanical
15419
Sanitary and Storm Drainage Systems
10/23/2009
Mechanical
15420
Siphonic Roof Drainage
10/23/2009
Mechanical
15424
Water Meters
10/23/2009
Mechanical
15425
Vibration Isolation
10/23/2009
Mechanical
15428
Insulation
10/23/2009
Mechanical
15429
Natural Gas System
10/23/2009
Mechanical
15440
Pumps
03/05/2010
Mechanical
15450
Potable-Water Storage Tanks
10/23/2009
Mechanical
15495
Commissioning of Plumbing Systems
10/23/2009
Mechanical
15500
Separation of Work Between Trades
10/23/2009
Mechanical
15501
HVAC Special Conditions ,
10/23/2009
Mechanical
15504
Access Doors in General Construction
10/23/2009
Mechanical
15505
System Identification
10/23/2009
Mechanical
15506
Firestopping
10/23/2009
Mechanical
15507
Instruments
03/05/2010
Mechanical
15509
Piping and Accessories
10/23/2009
Mechanical
15512
Hangers, Anchors, and Supports
10/23/2009
Mechanical
15513
Valves
03/05/2010
Mechanical
15514
Expansion Compensators
10/23/2009
Mechanical
15515
Pipe Cleaning and Chemical Water Treatment
03/05/2010
Mechanical
15516
Testing, Adjusting. and Balancing
10/23/2009
Mechanical
15526
Water Specialties
10/23/2009
Mechanical
15530
Sheetmetal
03/05/2010
Mechanical
15531
Dampers
10/23/2009
Mechanical
15533
Vents. Stacks. and Breeching
10/23/2009
Mechanical
15540
Pumps
03/05/2010
Mechanical
15550
Hydronic Radiant Floor Heating and Cooling System
10/23/2009
Mechanical
15551
Snow and Ice Melting Specifications
10/23/2009
Mechanical
15554
Packaged Fire Tube Boilers
10/23/2009
Mechanical
15680
Refrigeration Machines (Water Cooled)
03/05/2010
Mechanical
15710
Cooling Towers
10/23/2009
Mechanical
15711
Water Filters and Cleaners
10/23/2009
Mechanical
15755
Heat Exchanger
10/23/2009
Mechanical
15760
Thermal Energy Storage
10/23/2009
Mechanical
15766
Closed Loop Geothermal System
10/23/2009
Mechanical
15770
Heat Pumps
03/05/2010
Mechanical
15783
Computer Room Air Conditioning Units
10/23/2009
Mechanical
15790
Coils
10/23/2009
Mechanical
15830
Space Heating Units
10/23/2009
Mechanical
15831
Fan Coil Units
03/05/2010
Mechanical
15855
Factory Assembled Air-Handling Units
03/05/2010
Mechanical
15860
Fans
10/23/2009
Mechanical
15885
Air Filters and Cleaners
10/23/2009
Mechanical
15920
Acoustics
03/05/2010
Mechanical
15925
Vibration Isolation
10/23/2009
Mechanical
15928
Insulation
03/05/2010
Mechanical
15930
Air Terminal Units
11/13/2009
Mechanical
15940
Air Outlets and Inlets
10/23/2009
Mechanical

 
 
 
 

--------------------------------------------------------------------------------

 
 
15945
Electric Motors
10/23/2009
Mechanical
15946
Electric Motor Controllers
10/23/2009
Mechanical
15947
Variable Frequency Controllers
10/23/2009
Mechanical
15950
Electric Heat Tracing
03/05/2010
Mechanical
15975
Building Management and Control System (BMCS)
03/05/2010
Mechanical
15995
Commissioning of HVAC Systems
03/05/2010
Mechanical
16000
Separation of Work Between Trades
10/23/2009
Electrical
16001
Electrical Special Conditions
10/23/2009
Electrical
16002
Scope of Work
03/05/2010
Electrical
16005
Systems Identification
10/23/2009
Electrical
16006
Testing, Adjusting and Balancing
10/23/2009
Electrical
16007
Temporary Lighting and Power
10/23/2009
Electrical
16010
Equipment Connections and Coordination
10/23/2009
Electrical
16030
Vibration Isolation and Seismic Restraint~
10/23/2009
Electrical
16050
Electrical Materials and Methods
11/13/2009
Electrical
16110
Raceways and Boxes
11/13/2009
Electrical
16120
600 Volt Wire and Cable
10/23/2009
Electrical
16130
Wiring Devices
10/23/2009
Electrical
16140
Installation of Individual Motor Controllers
10/23/2009
Electrical
16150
Disconnect Switches
10/23/2009
Electrical
16160
Fuses (600 V and Less)
10/23/2009
Electrical
16170
Panelboards
10/23/2009
Electrical
16190
Ceiling, Floor and Wall Electrical Penetration Fire Seals
10/23/2009
Electrical
16211
Electric Sub-Metering System
03/05/2010
Electrical
16225
Bifuel Emergency Generator(s) and Accessories
03/05/2010
Electrical
16231
Micro Turbine Generator
10/23/2009
Electrical
16289
Transient Voltage Suppression
10/23/2009
Electrical
16415
Transfer Switches
03/05/2010
Electrical
16420
Switchboards
10/23/2009
Electrical
16430
Dry Type Transformers
10/23/2009
Electrical
16450
Grounding System
10/23/2009
Electrical
16460
Lightning Protection
03/05/2010
Electrical
16470
Motor Control Centers
10/23/2009
Electrical
16500
Luminaires & Accessories
10/23/2009
Electrical
16520
Modular Wiring System
10/23/2009
Electrical
16530
Individual Dimmer Switches
10/23/2009
Electrical
16561
Occupancy Sensor Lighting Control
10/23/2009
Electrical
16570
Conference Center Dimming System
10/23/2009
Electrical
16580
Electronic Dimming Bollards
10/23/2009
Electrical
16631
Uninterruptible Power System (Workstation)
03/05/2010
Electrical
16632
Uninterruptible Power System (Data Center)
03/05/2010
Electrical
16721
Fire Alarm and Detection Supply
03/05/2010
Electrical
16750
Telecommunications Cabling System
03/05/2010
Electrical
16751
Telecommunications Pathways and Spaces
03/05/2010
Electrical
16790
Lighting Control System
03/05/2010
Electrical
16900
Photovoltaic System
03/05/2010
Electrical
16995
Commissioning of Electrical Systems
03/05/2010
Electrical



End Specification List


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSUMPTIONS & CLARIFICANONS TO AMENDMENT No.1


May 17, 2010


General Clarifications:


1.           The overall Schedule of Values total represents the GMP; each
individual line item within the GMP is not guaranteed.


2.
The Payment & Performance Bond on Whiting-Turner has been waived. Trade
Contractors will be bonded only on a case-by-case basis, following mutual
discussions between the Whiting-Turner and the Owner. Generally. Trade
Contractors with contracts under $500,000 will not be bonded.



3.             The following costs are not included in Amendment NO.1 and are
assumed to be provided by or, paid by. the Owner.
 
a.
Building Permits & Site Development Permits (including Grading Permits,
Retaining Wall Permits, LCSA
 
Permits" and Sign Permits). Trade Permits are included in Amendment No. I
b.
Permit Expediting Services for Owner-supplied Permits.
c.
Site Bonds and Deposits. Proffer conditions not shown on design drawings.
d.
Public Space Permits or Easement costs for use of Public Right-of-Ways or
neighboring properties for tie­
 
ins, lay-down, staging, or pedestrian safety.
e.
Identification and monitoring of (1HP, Asbestos or other) contaminated soils and
groundwater by an
 
Independent Environmental Testing Firm.
f.
Relocation of existing utilities by the Utility Companies including power,
telephone/data, fiber optics, gas,
 
water and cable TV other than Owner Allowances indicated.
g.
Water & Sewer connection, use & service fees (permanent).
h.
Power & Telephone connection, use & service fees (permanent).
i.
Builders Risk Insurance.
j.
Builders Risk Deductibles.
k.
Permanent Power Primary Ductbank & Feeders.
l.
Permanent Power Secondary Feeders.
   

4.
The following engineering, subcontractor or material vendor packages are not
included in Amendment No.1 and are assumed to be contracted for or procured
directly by the Owner:

a.
Independent Testing & Inspection Firm.
  b.
Geotechnical Testing & Engineering Firm.
c.
Archeologist.
d.
Arborist.
e.
Geotechnical Investigation, Soil Borings or Rock Cores to evaluate competency of
Rock.
  f.
Utility Consultant to interface with Public Utility Companies and Service
Providers.
g.
LEED Third Party Reviewer including LEED Certification and submission costs.
  h.
Commissioning Agent.
i.
Waterproofing and Curtainwall Consultant.
  j.
Audio-Visual Equipment and Cabling.
k.
Security System Equipment and Cabling. 
l.
Tele/Data/Cable TV Cabling & Equipment.
m.
Site Signage, Building Signage (Including Code Compliant Signage) and Graphics.
n.
FF& E.

5.
As-built drawings win be provided as 'red-lined' drawings, not CAD drawings or
CAD modifications of the Contract Drawings. Whiting-Turner will provide CAD
files of the MEP coordination drawings.


 
 
 

--------------------------------------------------------------------------------

 

 
6.
Current CAD drawings will be provided in electronic form to the Construction
Manager by the design team at no cost for use in coordination and development of
shop drawings. All CAD file recipients will sign KOD CAD Liability Waiver
Agreement prior to issuance of CAD Files.



7.
Phase I photographs will serve as preconstruction photographs for the Phase II
work.



8.
Slab edge drawings have been provided by the Design Team "For Information Only".
Slab edge shop drawings by Whiting-Turner are not included.



9.
Preliminary layout will be completed for construction purposes. Partition layout
will be provided. Field painting of the balance of the items as noted in
01720-3.I-D is not included. Design team will be made aware of all layout
scheduling and may review if desired.



10.
Submittal review meetings with the design team may be required to expedite
certain critical submittals due to the delayed release of these trade packages
following design revisions. These review meetings. if required, will be provided
at no cost to the Construction Manager.



11.
Submittal packages for building systems may be submitted as multiple, phased
submittals. Submittal packages will be submitted on an individual trade basis;
composite submittals involving multiple trades will not be provided.



12.
Whiting-Turner will make every effort to adequately interpret or clarify the
Contract Documents prior to issuing a RFI. However, Whiting-Tumer shall not be
responsible to Owner for costs charges by the Architect for the additional
Architect services required to provide such information, even if such
information is stated to be available in the Contract Documents.



13.
RFI, Submittal and Change Order Logs will be submitted with bi-weekly
Owner-Architect-Contractor meeting minutes. Current logs can be requested at any
time.



14.
Preinstallation Conferences will be held for all major construction activities
that require coordination with other trades. Trades requiring preinstallation
conferences will be agreed upon by project team.



15.
Elevator system will not be provided with battery backup. Backup power will be
provided by the backup generators.



16.
Elevator procurement is based on the following payment schedule from the
Elevator vendor (10% Retention will be withheld per Contract):

  • Submission of Shop Drawings 10% of Contract Value   • Release of Materials 
20% of Contract Value   • Material Ship to Jobsite 50% of Contract Value  
• Installation & Turnover  20% of Contract Value

          
17.
Several of the specified Material Suppliers require an early deposit on
materials. Whiting-Turner will be allowed to invoice for required early deposits
on materials. Proper documentation will be provided with invoices.



18.
Testing and inspection of concrete, reinforcing steel, masonry mortar,
structural steel, fireproofing, waterproofing and roofing is by the Owner's
Independent Testing & Inspection Firm.



19.
Temporary site perimeter fencing is not provided. Construction gates will be
provided at road entrance.



20.
Tree protection and tree care measures for existing trees will be provided until
substantial completion. After substantial completion, owner will assume tree
care measures for existing trees.



21.
Batt insulation is fiberglass 3-1/2" batt insulation in lieu of 3-1/2"
Ultratouch Insulation per approved Value Engineering for interior walls.



22.
For Sheet Membrane, manufacturers offer a 5-year material warranty only.
Manufacturers do not offer material and labor warranties on sheet membranes.
Waterproofing Contractor will provide a 5-year Watertight Warranty for Sheet
Membrane Waterproofing.



23.
Specification 07540-1.3-0-1 requires the roofing contractor to show proof of
deposit for warranty. This is not a

 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  requirement of the manufacturer and is excluded.

 
24.
There is no finish warranty for the ATAS Ecoscreen panels at the Generator
enclosure. This is excluded.



25.
At the loading dock canopy, a tapered Samafil Poly-iso insulation system with a
minimum 1/2" thickness is provided. As this canopy is over unconditioned space,
R-Values are not relevant.



26.
Snow guards detail at Samafil dome roof as shown will not be provided.
Individual snow guards at gutter will be provided in lieu of continuous radiused
snow guard.



27.  
Curved Stud infill of the dome has been removed from the project. The true
"dome" shape will be achieved with shimmed/sloped insulation.



Glazing System Clarifications:


28.
The exterior glazing aluminum framing system is based on a system manufactured
by Accura Systems, Inc. This is system can be reglazed from the exterior in a
repair situation by the way of an adaptor. The system is not a pressure glazed
system at the punched openings. The system will be unitized with the exception
of the stairwells. The curtainwalls at stairs A and B will be pressure glazed.
(Re: 0841 0-5-2.I-A.2). The system will have dimensions of 2 1/2" x 6" at
typical punched opening locations and 2 1/2" x 7 1/2 at the stairwells as shown
on the documents.



29.
The ACCQ-WALL system by Accura at the stairwell is a classic "pressure
equalized" system with the primary seal to the inside face of glass. The ACCUNIT
system by Accura at all other locations is not classified as a "classic"
pressure equalized system since the primary line of seal is the exterior face of
glass. Both of the systems incorporate basic "rain screen" principles, but the
primary vapor/air seal is not the interior face of system. Both of the proposed
systems have been tested in accordance with AAMA guidelines by independent
laboratories and will meet or exceed the air and water performance specified.
The systems will offer the 5 year warranty specified. (Re: 08400-7-1.6-G)



30.
The exterior glazing aluminum framing system is designed to accommodate +/-3/8"
live load deflection in either direction for a total deflection of 3/4" as
specified (Re: 08400-5-1.6-C.7b and 08410-5-1.6-C.I). The system requires a 3/4"
caulk joint. If a 3/4" deflection in either direction is required for both
floors, the framing system would require modification and a 1-1/2" caulk joint
at the head, the cost for which is not included in Amendment No.1.



31.
The glazing aluminum framing system specifications contain conflicting
information on warranties. Specification Section 08400: 1.13.B & 08520:
1.13.A.1(a) calls for a 5 yr. performance warranty and Section 08410: 1.4.A.1(a)
indicates a 10 yr. performance warranty (note: 08410: l.4.B also calls for a 5
yr. performance warranty). Specification Section 05080: 1.5.A calls for a 20 yr.
finish warranty, but Section 08520: 1.1 3.1 (c) calls for a 10 yr. finish
warranty. A 5-year material warranty and a 20-year finish warranty are included.
Warranty on workmanship is for a period of two (2) years from the date of
substantial completion.



32.
Warranties from the manufacturer (ACCURA) and Glass Contractor/Installer will be
issued separately and will not be jointly signed (Re: 08400-9-1.13-B).



33.
An insulated glass manufacturer warranty against glass breakage is not
available. Glass Contractor/lnstaller and ACCVRA will replace glass damaged by
their workmanship (Re: Section 08400-9-1.13-B & Section 08520).



34.
The specified U-Factor of .08 is not attainable. The aluminum framing system
being provided is tested to meet a U-Value of .50 at all frames except the stair
towers, and a .59 U-Factor at the stair tower curtainwalls (Re:
08400-6-1.6­-E.2).



35.
All field testing shall be done in accordance with AAMA and ASTM. In accordance
with these entities, a field tested product is not required to meet the same
performances as the laboratory tested frame. (Re: 08400-11-3.3-C). An informal
non certified laboratory test will be completed at Service Glass' shop in
Frederick, MD, including the stainless steel cavity closure. Test will be
conducted using AAMA guidelines. Onsite field testing will be by Service Glass
Personnel using AAMA 501.2 and ASTM standards. No other field testing is to be
done other than the 501.2 hose test. Glass Contractor workmanship warranty
duration is for a duration of two (2) years. ACCURA will warrant materials for a
5-year duration but this does not include labor; it is a parts only warranty.
(Re: 08410-4-1.4­-A).



36.  
Glass Contractor workmanship warranty duration is for a duration of two (2)
years. ACCURA will warrant

 
 
 
 

--------------------------------------------------------------------------------

 
materials for a 5-year duration but this does not include labor; it is a parts
only warranty. (Re: 08410-4-1.4-A).


37.
Specification Section 08410 paragraph A specifies a ten-year material warranty
and paragraph B specifies a 5-year warranty for aluminum entrances. A 5-year
warranty is provided.



38.
Condensation Window System Warranties will be provided using AAMA 1503 criteria
with regards to system thermal performance and will be limited to laboratory
testing comparisons excluding job specific construction details. Limited Thermal
Computer Modeling shall be provided by Accura to better assist in the
understanding of how their products may perform in job specific applications.



39.
Specification Section 08410-7-2.3-A.8 is excluded. The aluminum curtainwall
system specified or proposed does not utilize flashing.



40.
Specification Section 08410-8-2.4-I is excluded. The aluminum curtainwall system
specified or proposed does not utilize Concealed Flashing.



41.
Specification Section 08410-7-2.3-A.6.b is excluded. Mechanical fastening of
standard 3/4" deep face covers is not an industry standard practice, and is not
required.



42.
The aluminum framing system has a 20-year finish warranty per the Fluoropolymer
Finish Section (Re: 05080-1-1.5) in lieu of the ten-year duration mentioned in
the Aluminum windows Section (Re: 08520-8-1.13-A.lc).



43.
Aluminum framing system Specification Section 08520 calls for a 5-year material
duration which is in agreement with paragraph B of the Aluminum Entrances and
Window Walls specification (Re: 08410-4-1.4-B)



44.
The glass warranty from the specified manufacturer for fritted and silkscreened
glass is a of 5-year warranty, not a ten-year warranty as specified (Re:
08800-6-1.14-A).



45.
Certifications and manufacturers or subcontractors special statements indicated
in Specification Section 08800-2-1.5-­B are may not be available from the
manufacturers. These will be available when available.



46.
Note the following manufacturer notes regarding warranties as they apply to edge
flaws (Re: 08800-6-1.14-A.2 and 3):



•
    The following conditions will be considered unacceptable for annealed glass.
These conditions are allowable in heat-treated glass provided dimensional
tolerances are met:

• Vee chips.
• Shark teeth that exceed one half of the glass thickness.
• Serration hackle which exceeds one quarter of the glass thickness or if
spalling is present.
• A flare that exceeds one eighth of the glass thickness.
• A bevel that exceeds one quarter of the glass thickness.
• Plier-nipped edges.
       •             The following is allowable for heat treated glass.
• Shell Chips which exceed the following dimensions:
  a.  Covered Edge: 1/4" (6mm) L X 1/4" (6mm) W Max.
  b. Exposed Edge: 1/4" (6mm) L X 1/8" (3mm) W Max. 







•
    These edge conditions will not affect glass strength in heat-treated glass
when they exist prior to heat-treating. This process is severe and will break
glass with weakening edge conditions.

 
47.
Except for the Visual Mock-up, samples are based on providing manufacturers'
standard size samples. Special size samples are not included (Re: 08400-2-1.3-F,
08410-3-1.3-F, 08520-3-1.3-H, and 08800-2-1.3-B).



48.
Calculations for the exterior curtainwall and window performance will be
submitted after the Architect has completed their review of the shop drawings so
that changes may be included in the calculations. (Re:
08400-3-1.4­-B,08410-3-I.3-C,and 08520-3-1.4).
Calculationswillbeprovidedinbookletformincorporatingdetailsfromthe shop
drawings. The shop drawings themselves are not stamped since they incorporate
materials from other trades (e.g. concrete, metal studs, precast. etc.).



49.
The glazing aluminum framing system will have a I-coat 30% Kynar interior finish
on the interior side per accepted Value Engineering.

 
 
 

--------------------------------------------------------------------------------

 

 
50.
The vertical connection detail of the exterior sunshades will differ from that
indicated on design drawings. A 2-1/2" deep face cover is not included. A 3/4"
thick blade located on-center of the mullions with the sunshades attached to
blade and meeting in the center of the mullion is being provided (Re: I I and
12/A.461).



51.
Breakmetal comers will be provided for the glazing aluminum framing system in
lieu of larger custom extrusions shown on detail Ion A.462,subject to architect
and Curtainwall consultant's review and approval.



52.
Glass & Glazing Warranties on materials will be per each manufacturer's standard
available warranties. Warranties will be supplied on the manufacturer's
letterhead, inclusive of their standard language and limitations, which may be
in conflict with the specifications. (Re: 07900-8-1.16, 08400-9-1.l3,
08410-4-1.4, 08520-8-1.l3, 08710-I-1.6, and 08800-6-1.l4).



53.
The curtainwall system has been tested in accordance with AAMA 1503 with regards
to thermal performance (Re: 08520-6-1.6-D). Any special indoor/outdoor
temperatures or relative humidity has not been tested (Re: 08400 -6-1.6­-G).
Laboratory testing is not included, however, up to three computer-generated
thermal models can be provided.



54.
Performance mock-up and independent testing of curtainwall or exterior envelope
systems are not included. A production run window unit will be air & water
tested at Glazing Contractor's local facility. On site testing is limited to
hose test.



55.
No Shadowboxes have been included at glazing systems.



56.
The glazing aluminum framing system is designed in accordance with IBC 2006 and
per exposure category B as listed in the Exterior Wall Performance Requirements
Section (Re: 08400-5-1.6-C.2.b2) and the Structural Notes (Re: S.100), and not
exposure category C as listed in the Aluminum Entrances and Window Wall Section
(Re: 08410-5-1.5-B.a).



Mechanical System Clarifications:




57.
Heat Exchanger Thermal Capacity Calculations as noted in Specification Section
15766 are assumed to be by the Design Team and are therefore excluded.



58.
Geothermal Heat Exchanger Design Parameters as noted in Specification Section
15766-3.1 are assumed to be by the Design Team.



59.
As the layout and routing of the Geothermal Wells will be located by survey to
match the layout locations shown on drawing M-102, geothermal well shop drawings
are excluded.



60.
Seismic Requirements for MEP work are not included. WT to provide vibration
isolation as specified in mechanical specification section 15925.



61.
Rooftop Air Handling Units are custom units manufactured by York.



62.
Ice-making Chiller is based on York. Non-ice-making Chiller is based on McQuay.



63.
GMP is based on providing a code compliant sprinkler system. PRVs at individual
valves will not be provided.



64.
Zinc Chromate Primer for all pipe hangers, anchors and supports is excluded.
Galvanized Pipe supports and hangers will be provided.



Electrical System Clarifications:


65.
Wiring in concrete ductbanks shall be installed in schedule 40 PVC conduit.
Wiring on site or under the building slab shall be installed in schedule 40 PVC
conduit.



66.
Electrical branch circuit wiring shall be MC or AC cable as allowed by NEC,
except in the Mechanical Room where branch circuit wiring will be installed in
EMT conduit.



67.
Empty conduit for Audio-Visual system wiring is provided per the Audio-Visual
drawings. Empty conduit noted for the AV system on the electrical drawings shall
be included as well.

 
 
 
 

--------------------------------------------------------------------------------

 

 
68.
Telecommunications outlet drops are provided as a 1"conduit stub to accessible
(lay-in tile) ceilings. Conduit home runs back to the closets or cable tray as
indicated on some drawings is not included per accepted Value Engineering.



69.
Empty conduit and boxes for the Security System is provided per the Security
drawings.



70.           Electrical conduit fittings shall be steel set screw per accepted
Value Engineering.


71.
Specification Section 16420 2.1.D indicates that if the equipment does not fit
in the rooms as designed, the contractor is to provide customized equipment to
ensure all equipment will fit. It is assumed that specified equipment will fit
into the designed rooms. Customized equipment is not provided.



72.
Specification Section 16225 3.2.A.9.b has a requirement for hydrostatic testing
of the emergency generator fuel tank. The manufacturer will not allow water to
be installed in the fuel tank; hence pneumatic testing of the tank is provided.



73.
The acoustical enclosure for each emergency generator will be a Generac ultra
quite low profile unit rated 75dba @ 23 feet (7 meters).



74.
Functional performance testing and acceptance testing as noted in Specification
Section 16995 is included. This testing is based on what is indicated on the
drawings and in specifications; design intent is not included.



75.
Specification Section 16995 2.2A calls for proprietary test equipment and
software to become the property of the user after testing. This may not be
available from certain manufacturers/vendors.



76.
The electrical short circuit coordination study per Specification Section 16420
is included. The anticipated costs to modify the design based on the initial
short circuit study have been included in this proposal. Upon review of the
study, the design team will review and confirm report recommendations. Final
design must be provided by the design team.



77.
Specification Section 16450 for Grounding requires the system to achieve a value
of no higher than 5 ohms. Testing is included; however, modifications to the
system to achieve the 5 ohm requirement (if the test results in higher than 5
ohms) are not included.



78.
Many of the wall box dimmers for various rooms are not shown correctly. (Two
circuits can not be controlled by one dimmer). Re-circuiting the fixtures to be
controlled by one dimmer is included.



79.
A P.E. Stamp for the Fire Alarm drawing submission is not provided. Loudoun
County requires the Engineer of Record (WSP/F+K) to PE Stamp the drawings and
submittals for the Fire Alarm Permit. These stamped documents will be provided
at no cost to the Construction Manager.



80.
Specification Section 16225 -2.18 -G (last sentence) states "For applications in
which load shedding with the transfer switch is not feasible, load shedding
requirements will be evaluated and accommodated as necessary." Additional work
associated with this accommodation is excluded.



81.           Clarifications to the Quad Logic Electronic Sub-Metering System
Specification are as follows:
a.  
1.4A -The system will be pre-installed in the appropriate panels by the panel
vendor and will be installed at their factory. No manufacturer supervision will
be required.

b.  
2.1.B.5 -As the system will tie into the BMS system, no separate printer will be
provided for the Sub-metering system.

c.  
3.1.C is excluded. Sub-metering billing is not applicable to this project.



82.
Furniture whips will be provided by others. Connections from whip to the
junction boxes shown on the Contract Documents are included.



83.
Electrical Systems Identification will be similar to Specification Section
16005. A comprehensive labeling system and samples will be provided for Owner
input and approval.



84.
Drawing E-500 indicates fused switch distribution equipment. Circuit breaker
configurations are required to allow the equipment to fit in the indentified
space. These circuit breakers are included.



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
85.
Clarifications to the Lighting Control System are as follows:

a.
  The Ecosystem will be deployed around the perimeter of the building and
control the fixtures that are
 
  typically installed within 15' -20' of the window line. Ecosystems shall be
deployed as detailed on
 
  drawings and specifications.
b.
  Standard 14KAIC breakers are included for dimming panels.
c.
  Two-year standard warranty is provided.
d.
  Eight-year prorated parts warranty is provided.

 
86.
Cable Tray outside of tele/data rooms is provided. Cable Tray inside of
tele/data rooms is to be provided by the Owner's Tele/Data Vendor.

 
END


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


ALLOWANCE ITEMS


May 17, 2010


The Amendment No. I GMP contains several Allowances for items of work whose
quantity or quality cannot be positively identified on the Contract Documents or
on site inspection. These allowance items are so identified as 'Allowance' or
'AL' in the 'unit' column of the GMP Schedule of Values. The allowances
establish a level of quality or quantity for these items based upon assumption.
Should the eventual cost of these allowances vary up or down, then the GMP will
be adjusted accordingly.


The following Allowances are included in the GMP:
Dewatering & French Drains
 $ 15,000
Asphalt Pavement Material Cost Modifier
 $ 15,000
Foot Bridges at Walking Trails
 $ 25,000
Site Sleeving for Irrigation, Security, Site Lighting, Etc...
 $ 85,000
Site Conduit for Telephone Service and Building Floor Boxes
$200,000
Reception Desk
 $ 68,000
Electronic/Security Door Hardware Premium
 $ 15,000
Exterior Visual Mock-up
 $ 42,000
Graphics Allowance for Skyfold Doors
 $ 16,000
Entrance Gates & Operators
 $ 50,000
Trench Rock Allowance
 $ 18,000
PV Panels and Electric work at the Storage Facility
 $ 60,000
Revised Guardrail Detail
 $ 10,000
York Chiller -Supply Differential Pressure Switch in Lieu of Flow Switch
   $ 1,200
York Chiller -Fully enclose each compressor with acoustic sound blankets
   $ 5,600
McQuay Chiller -Add Double Insulation (1.5" in lieu of 3/4")
   $ 2,200
McQuay Chiller -Add 2 year parts & Labor Warranty
   $ 5,200
McQuay Chiller -Marine Water Boxes for both the evaporator and condenser
   $ 1,900
Additional electronic metering
 $ 21,000
Potential Changes to Generator and Enclosure
 $ 95,000
Potential Changes to Dimming System per Design Coordination Meeting
 $ 25,000

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Project Name:
NRUCFC Headquarters
 WT VP/Group:
 
Kehoe
 
 Type of Project:
 WT  
HQ Office Building with Fit-up
 Architect:
 
Kishimoto.Gordon.Dalaya
3-Story 121,041 SF Office Building with Full Fit-up, 277 Space Parking Lot &
Site Work
 100    
 Document Set:
 
100% Construction Documents
   Years        
dated October 23, 2009
 
LEED: GOLD
 
 Type of Bid:
GMP 100% CD's
     
Addendums #1 & #2
     
 Project Location:
Loudoun County, VA
         
Site Area: 19 Acres
 
 Owner:
NRUCFC
   
 Office Building:
 
                       121,041
GSF
Start Date: March 2010
 
 Date:
May 17, 2010
 
 Total:
 
                       121,041
GSF
Schedule:  16 months
                   

                                                                                                                                                                                                                                    5/21/2010
 
EXHIBIT D – SCHEDULE OF VALUES
100% CD TOTAL PROJECT
                   
121,041
GSF
               
Division
 
COST
$/GSF
Comments
           
1
General Conditions/ Requirements
 
$
1,532,000
$
12.66
 
2
Site Work
 
$
2,250,651
$
18.59
 
3
Concrete
 
$
1,748,315
$
14.44
 
4
Masonry
 
$
2,358,200
$
19.48
 
5
Metals
 
$
2,701,137
$
22.32
 
6
Wood & Plastics
 
$
1,426,140
$
11.78
 
7
Thermal & Moisture Protection
 
$
1,496,025
$
12.36
 
8
Doors & Windows
 
$
4,064,900
$
33.58
 
9
Finishes
 
$
3,780,600
$
31.23
 
10
Specialties
 
$
607,852
$
5.02
 
11
Equipment
 
$
192,900
$
1.59
 
12
Furnishings
 
$
204,190
$
1.69
 
13
Special Conditions
 
$
-
$
-
 
14
Conveying Systems
 
$
366,000
$
3.02
 
15
Mechanical Systems
 
$
9,019,600
$
74.52
 
16
Electrical Systems
 
$
5,397,150
$
44.59
                   
Subtotal
$
37,145,660
$
306.88
                   
Construction Company
LS
$
800,000
$
6.61
   
Design Contingency
0.00%
$
-
$
-
Not Carried.
 
GC Bond
0.00%
$
-
$
-
Waived.
 
Builder’s Risk Insurance
0.00%
$
-
$
-
By Owner.
 
GC Liability Insurance & GR Tax
0.90%
$
341,511
$
2.82
   
Escalation
0.00%
$
-
$
-
   
Lumped Sum GC Fee
LS
$
1,200,000
$
9.91
                   
PHASE II CONSTRUCTION ESTIMATE
 
$
39,487,171
$
326.23
                 
Notes:
             
1
Refer to Contractor Clarifications for further definition of scope.
         
2
Includes Modifications #1 & 2.
           

 
NRUCFC
Headquarters                                                                                                Total
Project Summary
 
 
 

--------------------------------------------------------------------------------

 
5/21/2010
 
 
1
GENERAL CONDITIONS/ REQUIREMENTS
             
GENERAL CONDITIONS / REQUIREMENTS
     
 $               1,532,000
     
General Conditions/ General Requirements
1
LS
 $   1,532,000
 $               1,532,000
Phase II
                   
Total General Conditions/ Requirements
     
 $               1,532,000
                 
2
SITE WORK
             
GENERAL MOBILIZATION & DEMOBILIZATION
     
 $                  277,000
     
Layout & Control
1
LS
 $        43,200
 $                    43,200
Building Survey
   
Perimeter Fencing & Barricades
1
LS
 $        33,000
 $                    33,000
     
Temporary Access Roads
1
LS
 $        49,000
 $                    49,000
     
Soil Treatment/Pest Control
1
LS
 $          2,900
 $                      2,900
     
Temporary Site Signage
1
LS
 $          7,000
 $                      7,000
     
Construction Waste Removal & Recycling
1
LS
 $        65,000
 $                    65,000
75% LEED Requirement.
   
Trash Chute
1
LS
 $          8,900
 $                      8,900
     
Final Cleaning
1
LS
 $        68,000
 $                    68,000
Cleaning Contractor.
                   
TREE PRESERVATION
     
 $                    47,000
     
Tree Care Maintenance for Trenching
1
LS
 $        23,000
 $                    23,000
Trenching Through Woods.
   
Tree Care Maintenance Post Construction
1
LS
 $        24,000
 $                    24,000
During-Construction.
                   
EARTHWORK
     
 $                  172,450
     
Sediment Control Maintain & Remove
1
LS
 $        48,000
 $                    48,000
     
Sediment Control for Drilling Operation
1
LS
 $          6,700
 $                      6,700
     
Temporary Seeding
1
LS
 $        11,100
 $                    11,100
     
Temporary Water Service
1
LS
 $          5,600
 $                      5,600
     
Temporary Water for Geothermal Well Drilling Operation
1
LS
 $          4,450
 $                      4,450
     
Spoil Management for Post Geothermal Well Drilling Operation
1
LS
 $          4,300
 $                      4,300
     
Backfill Site Walls
1
LS
 $        31,200
 $                    31,200
From Onsite Borrow
   
Fine grade Site
1
LS
 $        27,100
 $                    27,100
Post Construction.
   
Final Grade Building Pad
1
LS
 $        19,000
 $                    19,000
     
Dewatering & French Drains
1
AL
 $        15,000
 $                    15,000
Uncertain Scope.
                   
SITE UTILITIES & PAVING / CURB & GUTTER
     
 $                    84,201
     
Install Building Utility Laterals
1
LS
 $        14,100
 $                    14,100
     
Revised Drawings for Tree Well Drains
1
LS
 $        50,501
 $                    50,501
Hazel CO.
   
Asphalt Pavement Material Cost Modifier
1
AL
 $        15,000
 $                    15,000
For Delayed Paving Activity.
   
Misc. Minor Permits and Inspections
1
LS
 $          4,600
 $                      4,600
                     
SITE CONCRETE
     
 $                  296,000
     
Site Concrete Walls, Stairs, Walks & Pads
1
LS
 $      296,000
 $                  296,000
                     
UNIT PAVING
     
 $                    20,200
     
Site Unit Paving
1
LS
 $        20,200
 $                    20,200
     
Site Stone Pavers
1
LS
 $               -
 $                           -
See Division 4 Stone.
                   
SITE STONE WALLS
     
 $                    63,200
     
Stone Walls (Type A)
1
LS
 $               -
 $                           -
In Site Concrete & Masonry.
   
Stone Gravity Walls (Type B)
1
LS
 $        63,200
 $                    63,200
                     
LANDSCAPING
     
 $                  879,000
     
Landscaping & Planting Materials
1
LS
 $      850,000
 $                  850,000
     
Irrigation Tap West of Bridge
1
LS
 $          3,000
 $                      3,000
     
Irrigation Backflow Preventer West of Bridge
1
LS
 $          5,000
 $                      5,000
Meter by CFC.
   
Landscape Maintenance
1
LS
 $        21,000
 $                    21,000
During Construction.
                   
HARDSCAPE
     
 $                  126,600
     
Site Furnishings
1
LS
 $        91,300
 $                    91,300
     
Flagpoles & Base
1
LS
 $        10,300
 $                    10,300
     
Foot Bridges at Walking Trails
1
AL
 $        25,000
 $                    25,000
                     
STORAGE FACILITY
     
 $                           -
     
Provide the Exterior Storage Building.  Reduced Scope
1
LS
 $               -
 $                           -
In Subcontractor Quotes
                   
SLEEVING
     
 $                  285,000
     
Sleeving for Irrigation, Security, Site Lighting, Etc…
1
AL
 $        85,000
 $                    85,000
Uncertain Scope.
   
Conduit for Telephone Service
1
AL
 $      200,000
 $                  200,000
                     
Total Site Work
     
 $               2,250,651
                 

 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 
 

--------------------------------------------------------------------------------

 
 
5/21/2010
 
 
3
CONCRETE
             
STRUCTURAL CONCRETE
     
 $               1,379,560
     
Structural Concrete
1
LS
 $   1,195,000
 $               1,195,000
     
Rock Over-excavation and Lean Fill
1
LS
 $        25,000
 $                    25,000
     
Supplemental Concrete Work
1
LS
 $        32,000
 $                    32,000
     
Winter Protection / Admixtures / Heat
1
LS
 $        30,000
 $                    30,000
Tenting, Heaters & Fuel.
   
Concrete Pads for Potable Water & Ice Storage Tanks
1
LS
 $        19,000
 $                    19,000
     
100% Construction Document Changes
1
LS
 $        57,906
 $                    57,906
CM Hunter CO.
   
CM Hunter Addendum #2
1
LS
 $        20,654
 $                    20,654
CM Hunter CO.
                   
ARCHITECTURAL CAST STONE
     
 $                  368,755
     
Architectural Cast Stone
1
LS
 $      368,755
 $                  368,755
Mason Set, in Division 4.
                   
Total Concrete
     
 $               1,748,315
                                 
4
MASONRY
             
UNIT MASONRY
     
 $               1,278,200
     
Brick Masonry and Stone Veneer (ST-1)
1
LS
 $   1,278,200
 $               1,278,200
Includes Setting Cast Stone.
                   
NATURAL CUT STONE
     
 $               1,080,000
     
Interior & Exterior Cut Stone & Paving
1
LS
 $   1,090,000
 $               1,090,000
     
Per Alternate 4.1 - Provide 3.5" Stone Pavers at Vehicular locations in lieu of
4.5" at Rear Courtyard
1
LS
 $      (10,000)
 $                  (10,000)
     
Stone Graphics Allowance
1
AL
 $               -
 $                           -
By Owner
                   
Total Masonry
     
 $               2,358,200
                                 
5
METALS
             
STRUCTURAL STEEL
     
 $               1,986,599
     
Structural Steel Framing
1
LS
 $   1,694,286
 $               1,694,286
     
Supplemental Steel Framing
1
LS
 $        40,000
 $                    40,000
     
100% Construction Document Changes
1
LS
 $        46,172
 $                    46,172
SteelFab CO.
   
Addendum 1 Drawing Revisions
1
LS
1,241
 $                      1,241
     
Addendum 2 and Window Washing Changes
1
LS
58,980
 $                    58,980
     
Curved Railing Structural Steel Support at Atrium RFI P2-054
1
LS
25,978
 $                    25,978
     
Approval Comments and Design Changes
1
LS
90,000
 $                    90,000
     
Precast at Front Entry Angle (RFI P2-119)
1
LS
10,388
 $                    10,388
     
RFI P2-089, 090 - Front Entry (Triangle Framing)
1
LS
19,553
 $                    19,553
                     
MISCELLANEOUS METALS
     
 $                  553,438
     
Miscellaneous Metals & Greenscreen
1
LS
 $      495,000
 $                  495,000
     
Increase C-Channel of Stair Stringers to Match Structural Members
1
LS
 $          3,138
 $                      3,138
     
Upgrade Exterior Guardrails
1
AL
 $        10,000
 $                    10,000
     
Misc. Supports and Angles
1
LS
 $        22,300
 $                    22,300
     
Roof Doghouses
1
LS
 $        15,000
 $                    15,000
     
Cooling Tower Dunnage
1
LS
 $          8,000
 $                      8,000
                     
ORNAMENTAL METALS
     
 $                  161,100
     
Ornamental Metals & Glass Rails
1
LS
 $      161,100
 $                  161,100
                     
Total Metals
     
 $               2,701,137
                 

 
NRUCFC Headquarters                                     Phase 2 Building Detail


 
 

--------------------------------------------------------------------------------

 
 
 
5/21/2010

 
6
WOOD & PLASTICS
             
ROUGH CARPENTRY
     
 $                  179,140
     
Wood Blocking & Sheathing
1
LS
 $        73,200
 $                    73,200
     
Install Doors, Frames & Hardware
1
LS
 $        86,140
 $                    86,140
Furnished Division 8.
   
Install Specialties
1
LS
 $        19,800
 $                    19,800
Furnished Division 10.
                   
MILLWORK
     
 $               1,179,000
     
Millwork
1
LS
 $   1,143,000
 $               1,143,000
     
Panels for Modernfold Door
1
LS
 $        36,000
 $                    36,000
                     
RECEPTION DESK
     
 $                    68,000
     
Reception Desk
1
AL
 $        68,000
 $                    68,000
Per Fox Direction.
                   
Total Wood & Plastics
     
 $               1,426,140
                                 
7
THERMAL & MOISTURE PROTECTION
             
WATERPROOFING
     
 $                  252,390
     
Waterproofing
1
LS
 $        38,900
 $                    38,900
     
Foundation Drainage
1
LS
 $        24,090
 $                    24,090
     
Air Barriers
1
LS
 $      186,400
 $                  186,400
At Cavity Walls.
   
Traffic Topping at Plumbing and Fire Pump Room
1
LS
 $          3,000
 $                      3,000
                     
ROOFING
     
 $                  860,755
     
Membrane Roofing
1
LS
 $      681,300
 $                  681,300
At Dome & Main Roof.
   
Metal Roofing
1
LS
 $      179,455
 $                  179,455
Zinc Roofing.
                   
METAL PANEL SCREEN WALLS
     
 $                  153,450
     
Metal Panel Screen Walls
1
LS
 $      153,450
 $                  153,450
Roof Screen and Generator.
                   
CAULKING & SEALANTS
     
 $                    73,130
     
Interior & Exterior Caulking
1
LS
 $        52,130
 $                    52,130
     
Fire Sealants
1
LS
 $        21,000
 $                    21,000
                     
FIREPROOFING
     
 $                  156,300
     
Spray Fireproofing
1
LS
 $      156,300
 $                  156,300
     
Intumescent Fireproofing
1
LS
 $               -
 $                           -
None Required.
                   
Total Thermal & Moisture Protection
     
 $               1,496,025
                                 
8
DOORS & WINDOWS
             
DOORS & HARDWARE
     
 $                  276,500
     
Doors, Frames & Hardware
1
LS
 $      261,500
 $                  261,500
     
Electronic/Security Door Hardware Premium
1
AL
 $        15,000
 $                    15,000
                     
COILING DOORS
     
 $                  183,000
     
Overhead Coiling Doors
1
LS
 $        19,000
 $                    19,000
     
Side Coiling Firedoors
1
LS
 $      164,000
 $                  164,000
                     
GLAZING & CURTAINWALLS
     
 $               3,484,000
     
Glazing & Curtainwalls
1
LS
 $   3,450,000
 $               3,450,000
Base GMP Based on Accepted VE Glass - Bendheim #CNRS-586
   
Per Alternate 8.1 - Provide Oldcastle SunGlass w/Argon
1
LS
 $      (18,000)
 $                  (18,000)
     
Per Alternate 8.2 - Provide frit at colonnade glass glass per ASK-032
1
LS
 $          9,000
 $                      9,000
     
Add Intermediate Caulk Bead to Glazing Sytem
1
LS
 $        43,000
 $                    43,000
                     
SKYLIGHTS
     
 $                    64,400
     
Oculus Glass Skylight
1
LS
 $        64,400
 $                    64,400
                     
VISUAL MOCK-UP
     
 $                    57,000
     
Exterior Visual Mock-up
1
AL
 $        42,000
 $                    42,000
     
Travel for Mock-up & Material Verification
1
LS
 $        15,000
 $                    15,000
                     
Total Doors & Windows
     
 $               4,064,900
                 

 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 
 

--------------------------------------------------------------------------------

 
5/21/2010
 
 
9
FINISHES
             
DRYWALL & ACOUSTICAL CEILINGS
     
 $               2,341,600
     
Drywall, Light Gauge Framing & Acoustical Ceilings
1
LS
 $   2,309,000
 $               2,309,000
     
Drywall Patching & Point-up
1
LS
 $        12,000
 $                    12,000
     
Duct Shaft Enclosures
1
LS
 $        16,400
 $                    16,400
     
Access Doors
1
LS
 $          4,200
 $                      4,200
                     
ACOUSTICAL ASSEMBLIES
     
 $                    74,080
     
Acoustical Wall Panels
1
LS
 $        74,080
 $                    74,080
                     
FLOORING
     
 $                  745,720
     
Carpet, Resilient, Wood & Cork Flooring
1
LS
 $      695,000
 $                  695,000
     
Per Alternate 9.3 - Provide Junkers, Merbau species solid wood flooring (WD-3
and WD-4) in lieu of Hickory Wood Flooring (WD-1 and WD-2).
1
LS
 $      (16,500)
 $                  (16,500)
     
Raised Access Floor
1
LS
 $        39,120
 $                    39,120
Based on Hayworth Tec-Crete
   
Floor Preparation
1
LS
 $        20,000
 $                    20,000
     
Floor Protection
1
LS
 $          8,100
 $                      8,100
                     
PAINTING & FINISHES
     
 $                  309,200
     
Painted Finishes & Wallcovering
1
LS
 $      302,200
 $                  302,200
     
Punchlist Touch-up
1
LS
 $          7,000
 $                      7,000
                     
CERAMIC TILE
     
 $                  285,000
     
Ceramic & Porcelain Tile
1
LS
 $      285,000
 $                  285,000
                     
SCAFFOLDING
     
 $                    25,000
     
Scaffold for High Work
1
LS
 $        25,000
 $                    25,000
                     
Total Finishes
     
 $               3,780,600
                                 
10
SPECIALTIES
             
BATHROOM ACCESSORIES
     
 $                    49,300
     
Toilet & Shower Accessories
1
LS
 $        37,210
 $                    37,210
     
Lockers & Benches
1
LS
 $        12,090
 $                    12,090
                     
OPERABLE DOORS
     
 $                  454,732
     
Skyfold & Sliding Wall Operable Partitions
1
LS
 $      438,732
 $                  438,732
At First Floor Conference.
   
Graphics Allowance for Skyfold Doors
1
AL
 $        16,000
 $                    16,000
                     
SPECIALTIES
     
 $                    53,820
     
Architectural Wall Louvers
1
LS
 $          8,120
 $                      8,120
     
Gas Fireplace
1
LS
 $        23,800
 $                    23,800
     
Fire Extinguisher Cabinets
1
LS
 $          5,400
 $                      5,400
     
Wall & Corner Protection
1
LS
 $        13,900
 $                    13,900
     
Knox Box
1
LS
 $             600
 $                         600
     
Bird Spikes
1
LS
 $          2,000
 $                      2,000
     
Mobile Storage Systems
1
LS
 $               -
 $                           -
Add Alternate.
                   
SIGNAGE
     
 $                           -
     
Building Life Safety Signage
1
AL
 $               -
 $                           -
Code Compliant (By Owner)
   
Building Signage & Directory
1
AL
 $               -
 $                           -
By Owner
   
Site, Directional & Trail Signage
1
AL
 $               -
 $                           -
By Owner
   
Monumental Entrance Sign
1
LS
 $               -
 $                           -
In Divisions.
   
Interior Graphics Allowance
1
AL
 $               -
 $                           -
By Owner
                   
FENCING
     
 $                    50,000
     
Entrance Gates & Operators
1
AL
 $        50,000
 $                    50,000
                     
Total Specialties
     
 $                  607,852
                 

 
 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 
 

--------------------------------------------------------------------------------

 
5/21/2010
 
 
11
EQUIPMENT
             
EQUIPMENT
     
 $                    41,400
     
Dock Bumpers
1
LS
 $          1,400
 $                      1,400
     
Window Washing Anchors
1
LS
 $        40,000
 $                    40,000
                     
PANTRY RESIDENTIAL APPLIANCES
     
 $                    38,100
     
Residential Appliances
1
LS
 $        38,100
 $                    38,100
Café Prep & Exec. Lounge.
                   
KITCHEN EQUIPMENT
     
 $                    91,100
     
Commercial Kitchen Equipment
1
LS
 $        91,100
 $                    91,100
                     
AUDIO VISUAL EQUIPMENT
     
 $                    22,300
     
Motorized Projection Screens
1
LS
 $        22,300
 $                    22,300
     
Audio-Visual Equipment
1
N/A
 $                          -
 $                           -
By Owner
                   
PAGING SYSTEM
     
 $                           -
     
Paging System
1
N/A
 $               -
 $                           -
None Required
                   
SECURITY SYSTEM
     
 $                           -
     
Security System
1
N/A
 $                          -
 $                           -
By Owner
                   
Total Equipment
     
 $                  192,900
                                 
12
FURNISHINGS
             
ENTRANCE MATS
     
 $                      8,990
     
Walk-Off Mat
1
LS
 $          8,990
 $                      8,990
                     
WINDOW TREATMENT
     
 $                  195,200
     
Electronic & Manual Roller Shades
1
LS
 $      195,200
 $                  195,200
                     
Total Furnishings
     
 $                  204,190
                                 
13
SPECIAL CONSTRUCTION
             
PHOTOVOLTAICS
     
 $                           -
     
PV Panels
1
LS
 $               -
 $                           -
See Pavilion Alternate.
                   
Total Special Construction
     
 $                           -
                                 
14
CONVEYING SYSTEMS
             
ELEVATORS
     
 $                  366,000
     
MRL Passenger Elevators
1
LS
 $      360,000
 $                  360,000
Based on Otis Elevator
   
Temporary Cab Protection and Use
1
LS
 $          6,000
 $                      6,000
                     
Total Conveying Systems
     
 $                  366,000
                 

 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 

--------------------------------------------------------------------------------

 
5/21/2010
 
 
15
MECHANICAL SYSTEMS
             
MECHANICAL SYSTEMS
     
 $               8,296,900
     
HVAC and Plumbing Systems
1
LS
 $   8,070,000
 $               8,070,000
     
Provide Tower Tech Cooling Tower in Lieu of EVAPCO
1
LS
 $        42,000
 $                    42,000
     
Per VE OB-5, Reduce extra features on Custom Air Handling Units.  (Eliminate
Factory Leak Test - maintain Field Leak Test, Utilize 0.100" Aluminum Plate
Flooring with spray foam insulation in lieu of 0.125", Remove subfloor as not
needed with spray foam insulation.)
1
LS
 $      (40,000)
 $                  (40,000)
     
Per VE OB-6A, Change non-ice making chiller to McQuay for regular service
1
LS
 $      (20,000)
 $                  (20,000)
     
Addendum #2 Mechanical Changes
1
LS
 $      132,600
 $                  132,600
     
York Chiller - Supply Differential Pressue Switch in Lieu of Flow Switch
1
AL
 $          1,200
 $                      1,200
     
York Chiller - Fully enclose each compressor with acoustic sound blankets
1
AL
 $          5,600
 $                      5,600
     
McQuay Chiller - Add Double Insulation (1.5" in lieu of 3/4")
1
AL
 $          2,200
 $                      2,200
     
McQuay Chiller - Add 2 year parts & Labor Warraty for Entire Unit in lieu of
five years on Compressor
1
AL
 $          5,200
 $                      5,200
     
McQuay Chiller - Add Marine Water Boxes for both the evaporator and condenser in
lieu of epoxy coating the inside surfaces of water boxes and tube sheets
1
AL
 $          1,900
 $                      1,900
     
Underslab Coordination Drawings and Sleeving
1
LS
 $        30,000
 $                    30,000
No Pipe installation included.
   
Start Up & Commissioning Support
1
LS
 $        20,000
 $                    20,000
     
Seismic Requirements
1
LS
 NIC
 $                           -
Assumed Not Required.
   
Temporary Mechanical & Filter Maintenance
1
LS
 $        21,200
 $                    21,200
LEED IEQ.
   
Mechanical Coordination Issues
1
LS
 $        25,000
 $                    25,000
                     
FIRE PROTECTION
     
 $                  396,400
     
Sprinkler Systems
1
LS
 $      421,400
 $                  421,400
Includes FM-200 System.
   
Delete PRVs for sprinkler system as they are not required for code compliant
sprinkler system.
1
LS
 $      (25,000)
 $                  (25,000)
                     
GEOTHERMAL WELLS
     
 $                  326,300
     
Geothermal Wells
1
LS
 $      305,000
 $                  305,000
     
Trench Rock Allowance
1
AL
 $        18,000
 $                    18,000
     
Mechanical Coordination Issues
1
LS
 $          3,300
 $                      3,300
                     
Total Mechanical Systems
     
 $               9,019,600
                 

 
 
 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 

--------------------------------------------------------------------------------

 
5/21/2010
 
16
ELECTRICAL SYSTEMS
             
ELECTRICAL SYSTEMS
     
 $               5,113,150
     
Electrical Systems
1
LS
 $   4,840,000
 $               4,840,000
     
Per VE OB-19, Defer 12 month Service Maintenance Contract with Load Bank Test to
Owner O&M budget.
1
LS
 $        (8,450)
 $                    (8,450)
     
Underslab Coordination Drawings and Sleeving
1
LS
 $        18,000
 $                    18,000
No Pipe installation included.
   
Addendum #2 Electrical Changes
1
LS
 $        69,800
 $                    69,800
     
Provide additional electronic metering of each overcurrent device for panels
EDP1B and EDP1C.  Added Note 15 on E-500.  This is metering each subpannel
1
AL
 $        21,000
 $                    21,000
     
Upsize Generator Fuel Tank
1
AL
 $        95,000
 $                    95,000
     
Potential Changes to Dimming System per Design Coordination Meeting
1
AL
 $        25,000
 $                    25,000
     
Miscellaneous Equipment Connections
1
LS
 $          7,800
 $                      7,800
Un-circuited Equipment.
   
Feeder & Geer Coordination
1
LS
 $               -
 $                           -
Feeder Issues.
   
Microturbine Coordination
1
LS
 $               -
 $                           -
Microturbine Components.
   
Lighting, Dimming & Daylighting Coordination
1
LS
 $        10,000
 $                    10,000
Architecture vs. Electrical Documents, Dimming Issues.
   
Additional Site Security Conduit Requirements
1
LS
 $        15,000
 $                    15,000
Security vs. Electrical Documents.
   
Additional Raceway Requirements
1
LS
 $        10,000
 $                    10,000
Interior A/V, Tele/Data, Security Drawings vs. Electrical Documents.
   
Fire Alarm Coordination / Added Devices
1
LS
 $        10,000
 $                    10,000
Missing FA Devices.
   
Seismic Requirements
1
LS
 NIC
 
Assumed Not Required.
   
Primary Ductbank & Feeders
1
LS
 $               -
 $                           -
By Dominion Power.
   
Secondary Feeders
1
LS
 $               -
 $                           -
By Dominion Power.
   
Pad-mounted Transformer
1
LS
 $               -
 $                           -
By Dominion Power.
                   
STORAGE FACILITY
     
 $                    60,000
     
Provide PV Panels and Electric at the Storage Facility
1
AL
 $        60,000
 $                    60,000
                     
TELE/DATA & CATV CABLING
     
 $                           -
     
Tele/Data/Cable TV Cabling & Equipment
1
N/A
 $                          -
 $                           -
By Owner
                   
TEMPORARY SERVICE
     
 $                  224,000
     
Temporary Power Service
1
LS
 $        92,000
 $                    92,000
Dominion Power Service
   
Temporary Power Charges
1
LS
 $        95,000
 $                    95,000
Power Bill.
   
Temporary Power & Lighting
1
LS
 $        37,000
 $                    37,000
                     
Total Electrical Systems
     
 $               5,397,150
                 

 
 
NRUCFC Headquarters                                     Phase 2 Building Detail
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
SCOPE OF WORK


May 17, 2010


Provide general conditions, labor and materials associated with the construction
of the new NRUCFC Corporate Headquarters Facility in accordance with the
Contract Documents. The scope of work includes the following.


1.  
Provide general construction of a three (3) story, 120,000 SF Corporate Office
Building including full tenant fit-up.

2.  
Provide site improvements including landscaping and hardscape not previously
provided under the Phase I Site Development Contract.

3.  
Provide site Storage Building and site Pavilion.

4.  
Provide site lighting and site conduit.

5.  
Provide coordination support for the Owner's Signage, Security, Audio-Visual,
TelelData and Computer Room Equipment.

6.  
Provide documentation for Contractor-controlled LEED credits and assist the
Owner in pursuing LEED Certification.

7.  
Provide pre-functional testing and start-up of building systems. Provide support
to Owner's Commissioning Agent for final Building Commissioning. Provide
training and turnover of building systems to Owner personnel.

8.  
See Exhibit B "Assumptions and Clarifications to Amendment No. 1" for additional
clarifications to the scope of work.

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


SCHEDULE
 
See Attached Project Schedule Dated May 17, 2010

